     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 1 of 79 PageID #: 336



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CITY OF CHARLESTON, WEST VIRGINIA,
CITY OF HUNTINGTON, WEST VIRGINIA,
CITY OF KENOVA, WEST VIRGINIA, and
TOWN OF CEREDO, WEST VIRGINIA,
municipal corporations, and other municipal
corporations similarly situated,

              Plaintiffs,

v.                                       Civil Action No. 2:17-cv-04267

THE JOINT COMMISSION f/k/a
THE JOINT COMMISSION ON ACCREDITATION OF HEALTH
CARE ORGANIZATIONS, a not-for-
profit organization, and its wholly-owned
affiliate, JOINT COMMISSION
RESOURCES, INC. d/b/a JOINT
COMMISSION INTERNATIONAL, a
not-for-profit organization,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are (1) defendant The Joint Commission’s

motion to dismiss plaintiffs’ complaint, or in the alternative,

strike class action allegations, filed January 29, 2018;

(2) defendant Joint Commission Resources, Inc.’s motion to

dismiss, filed January 29, 2018; and (3) defendants’ motion for

scheduling order for submission of amicus curiae briefs, filed

March 14, 2018.
    Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 2 of 79 PageID #: 337



             The three-count complaint consists of Count I

negligence, gross negligence, reckless and willful conduct;

Count II unjust enrichment; and Count III equitable relief.



                               I.    The Parties


             Plaintiffs in this case are the City of Charleston,

City of Huntington, City of Kenova, and Town of Ceredo, West

Virginia, on behalf of themselves and other similarly situated

municipalities across the nation (“the Municipalities”).

Defendant The Joint Commission f/k/a The Joint Commission on

Accreditation of Health Care Organizations (“TJC”)1 is a not-

for-profit organization that accredits and certifies

approximately 21,000 public and private health care

organizations (“HCOs”) and programs in the United States.                  In

addition to accrediting hospitals, as was its purpose when

founded in 1951, TJC provides accreditation for other types of

HCOs as well including home care organizations, long term care,

behavioral health care, ambulatory care, and laboratory




1 According to its motion to dismiss, The Joint Commission on
Accreditation of Health Care Organizations does business as The
Joint Commission, and plaintiffs improperly identified it as
“The Joint Commission f/k/a The Joint Commission on
Accreditation of Health Care Organizations” in the complaint.
See TJC’s Mem. Supp. Mot. Dismiss & Mot. Strike 1, ECF No. 20.

                                       2
    Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 3 of 79 PageID #: 338



services.2     The HCOs include several hospitals where

plaintiffs’ residents receive health care.3            Compl. ¶ 14.


             TJC was founded in 1951 by the American College of

Physicians, the American Hospital Association, the American

Medical Association, and the Canadian Medical Association with

the American College of Surgeons.4         With offices in Illinois and

Washington, D.C., TJC is the “oldest and largest health care

standards setting and performance improvement organization” in

the United States.       TJC’s Mem. Supp. Mot. Dismiss & Mot.

Strike 2, ECF No. 20 (“ECF No. 20”).          Today, TJC describes its

mission as “continuously improve health care for the public, in

collaboration with other stakeholders, by evaluating health care

organizations and inspiring them to excel in providing safe and


2 See Motion for Leave to File Brief Amicus Curiae; and Brief
Amicus Curiae of The Joint Commission in Support of Petitioners,
Christie v. Adkins, No. 07-538 (U.S. Nov. 21, 2007), 2007 WL
4178499.
3 The HCOs in the area where plaintiffs’ residents receive health

care include Charleston Area Medical Center (“CAMC”) General
Hospital, CAMC Memorial Hospital, CAMC Women’s and Children’s
Hospital, Highland Hospital, St. Francis Hospital, Thomas
Memorial Hospital, St. Mary’s Medical Center, Cabell Huntington
Hospital, Mildred Mitchell- Bateman Hospital, and River Park
Hospital. Compl. ¶ 14.
4 See Katharine Van Tassel, Hospital Peer Review Standards and

Due Process: Moving from Tort Doctrine Toward Contract
Principles Based on Clinical Practice Guidelines, 36 Seton Hall
L. Rev. 1179, 1188 (2006). The American College of Surgeons, or
ACS, was responsible for implementing minimum safety and
performance standards based on its Hospital Standardization
Program. In 1952, ACS transferred the Hospital Standardization
Program to TJC. Id.

                                       3
    Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 4 of 79 PageID #: 339



effective care of the highest quality and value.”             Compl. ¶ 14;

see also Niven v. Siqueira, 487 N.E.2d 937, 941 (Ill. 1985)

(summarizing TJC’s basis purpose, as described in its

Accreditation Manual for Hospitals, “to establish standards for

the operation of health care facilities, to conduct survey and

accreditation programs that encourage and assist health care

facilities in the task of promoting efficient, high quality

patient care, and to recognize compliance with their standards

by issuance of certificates of accreditation”).


             TJC is governed by a 29-member Board of Commissioners,

including physicians, administrators, nurses, quality experts,

and educators as well as representatives from each of the Joint

Commission’s five Corporate Members: American Hospital

Association, American Medical Association, American College of

Physicians, American College of Surgeons, and American Dental

Association.5     Part of TJC’s work involves promulgating standards

based on extensive literature review, input from national

experts and other stakeholders in the industry, and after

conducting public field reviews.           ECF No. 20 at 2.    TJC also

conducts on-site accreditation surveys of HCOs, for which its




5 See Motion for Leave to File Brief Amicus Curiae, Christie,
2007 WL 4178499, at *1; Timothy S. Jost, The Joint Commission on
Accreditation of Hospitals: Private Regulation of Health Care
and the Public Interest, 24 B.C. L. Rev. 835, 840 (1983).


                                       4
    Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 5 of 79 PageID #: 340



standards serve as a guide.         In addition to its accreditation

services, TJC offers certification options for HCOs that meet

standards in disease specific categories of care, such as stroke

and heart failure.       Id.6    According to the complaint, TJC “has

assets of roughly $190 million and receives over $150 million in

revenue each year, largely from its certification programs.”

Compl. ¶ 14.     Moreover, because TJC accredits “99% of health

care organizations in the United States,” most HCOs deem

losing TJC accreditation “as disastrous to their continued

operation.”      Id. ¶ 16.


             Both the federal and state governments rely on TJC’s

accreditation process.          HCOs that receive accreditation by TJC,

as an approved national accrediting organization, are

statutorily “deemed” in compliance with federal requirements and

eligible to participate in Medicare and Medicaid programs

without a separate government inspection.           42 U.S.C.

§ 1395bb(a); 42 C.F.R. §§ 488.5, 488.6;7 see also U.S. ex rel.


6 Insofar as the complaint appears to equate “certification” with
“accreditation,” the parties’ subsequent briefing primarily
refers to TJC’s accreditation services. The court understands
the references in the complaint to TJC’s “certification” program
as encompassing “accreditation” services.
7 Prior to 2010, TJC’s hospital accreditation program was

guaranteed statutory “deeming authority” that did not require
Centers for Medicare and Medicaid Services (“CMS”) review and
approval. Congress revoked this status when it amended Section
1865 of the Social Security Act, 42 U.S.C. § 1395bb. See
Medicare Improvements for Patients and Providers Act of 2008,


                                        5
  Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 6 of 79 PageID #: 341



Ortega v. Columbia Healthcare, Inc., 240 F. Supp. 2d 8, 19

(D.D.C. 2003) (“[W]hile [TJC] accreditation automatically

confers eligibility to participate in Medicare, it is not a

prerequisite.”).    Courts may also rely on TJC accreditation in

determining whether HCOs complied with Medicaid’s standard of

care.   See Evelyn V. v. Kings Cty. Hosp. Ctr., 819 F. Supp. 183,

189 (E.D.N.Y. 1993) (citing Woe by Woe v. Cuomo, 729 F.2d 96,

106 (2d Cir. 1984)) (“Although courts generally accord

considerable deference to the findings of the Joint Commission,

its accreditation serves only as ‘prima facie’ evidence of

compliance with Medicaid standards.”).


           Many states rely on TJC’s accreditation process to

help evaluate HCOs.     For instance, West Virginia exempts

hospitals from periodic licensure inspections if they received

accreditation by TJC or the American Osteopathic Association in



Pub. L. 110–275, July 15, 2008, 122 Stat. 2494. Subsequently,
TJC was required to first apply to CMS for renewal of its
hospital deeming authority before the Secretary of the
Department of Health and Human Services would recognize it as a
national accreditation body for hospitals that participate in
the Medicare or Medicaid programs. TJC’s status was last
approved in July 2020, effective until July 15, 2022. See
Application From the Joint Commission for Continued Approval of
its Hospital Accreditation Program, 85 Fed. Reg. 43,582 (July
17, 2020); see also 42 C.F.R. § 488.4. TJC is one of several
accreditation organization that has received statutory “deeming
authority” status. See FY 2015 Report to Congress (RTC): Review
of Medicare’s Program Oversight of Accrediting Organizations
(AOs) and the Clinical Laboratory Improvement Amendments of 1988
(CLIA) Validation Program, 2016 WL 1238751, at *8-15.

                                     6
    Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 7 of 79 PageID #: 342



the preceding year.       W. Va. Code § 16-5B-5a;8 Compl. ¶ 19.         Most

states contain similar provisions that allow hospitals that have

received accreditation from TJC, or another nationally

recognized accrediting organization, to receive exemptions from

the state’s periodic licensure inspections.9



8 The statute provides that “[t]he state department of health and
human resources shall grant an exemption from a periodic license
inspection during the year following accreditation if a hospital
applies by submitting evidence of its accreditation by the joint
commission on accreditation of health care organizations
. . . and submits a complete copy of the commission’s
accreditation report. W. Va. Code § 16-5B-5a. On March 5,
2020, the West Virginia legislature amended § 16-5B-5a to add
language allowing hospitals to also submit evidence of
accreditation by “any accrediting organization approved by the
Centers for Medicare and Medicaid Services.” 2020 W. Va. Legis.
Serv. S.B. 767. The amended statute took effect on June 23,
2020.
9 These states include Alabama (Ala. Code § 22-21-24); Alaska

(Alaska Stat. § 18.20.080); Arizona (Ariz. Rev. Stat. § 36-424);
Arkansas (Ark. Code Ann. § 20-9-219); Colorado (Colo. Rev. Stat.
Ann. § 25-3-102.1); Connecticut (Conn. Agencies Regs. § 19-13-
D1a); Florida (Fla. Admin. Code Ann. r. 59A-3.253); Hawaii (Haw.
Rev. Stat. Ann. § 321-14.5); Illinois (Ill. Admin. Code tit. 77,
§ 250.130); Indiana (Ind. Code Ann. §§ 16-21-2-13, 16-18-2-
308.5; 2020 Ind. Legis. Serv. P.L. 156-2020 (H.E.A. 1096)); Iowa
(Admin. Code r. 481-51.2(135B)); Kansas (Kan. Stat. Ann. § 65-
429); Kentucky (Ky. Rev. Stat. Ann. § 216B.185); Louisiana (48
La. Admin. Code tit. 48, Pt I, § 9309); Maine (10-144 Me. Code R.
Ch. 112, § 2); Maryland (Md. Code Ann., Health-Gen. §§ 19-
301(b), 19-2302); Massachusetts (105 Mass. Code Regs. 130.202);
Michigan (Mich. Comp. Laws Ann. § 333.20155); Minnesota (Minn.
Stat. Ann. § 144.55); Missouri (Mo. Ann. Stat. § 197.100);
Montana (Mont. Code Ann. § 50-5-103); Nebraska (175 Neb. Admin.
Code Ch. 9, § 004.09); Nevada (Nev. Admin. Code § 449.310); New
Hampshire (N.H. Rev. Stat. Ann. § 151:6-a); New Jersey (N.J.
Admin. Code § 8:43G-2.5); New Mexico (N.M. Stat. Ann. § 24-1-5);
New York (N.Y. Mental Hyg. Law § 31.08; N.Y. Comp. Codes R. &
Regs. tit. 14, § 553.5); North Carolina (10A N.C. Admin. Code
13B.3106); North Dakota (N.D. Admin. Code 33-07-01.1-06); Ohio

                                       7
  Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 8 of 79 PageID #: 343



            TJC’s wholly owned subsidiary, Joint Commission

Resources, Inc. d/b/a Joint Commission International (“JCR”), is

a not-for-profit organization formed in 1998 “that provides

training, consulting, publications, and support for health

care organizations seeking to comply with [TJC’s] standards.”

Id. ¶ 15.    In addition to publishing TJC’s standards, JCR

provides a supporting role to TJC as a consultant, educator, and

“personal certification provider that administers examinations”

at various test centers.      Id. ¶¶ 18, 90.     In 2015, JCR reported

nearly $60,000,000 in total revenue.        Compl. ¶ 15.



                              II.   Background


            The complaint alleges that in December 2001, TJC

collaborated with Purdue Pharma L.P. and its affiliates

(“Purdue”) and other opioid manufacturers to issue Pain

Management Standards (“PM Standards”), as set forth in the

accompanying “Comprehensive Accreditation Manual for


(Ohio Admin. Code 3701-59-03); Oregon (Or. Admin. R. 333-501-
0015); Pennsylvania (28 Pa. Code § 101.62); Rhode Island (216
R.I. Code R. § 40-10-4.4); South Dakota (S.D. Codified Laws
§ 34-12-16); Tennessee (Tenn. Code Ann. § 68-11-210); Texas (25
Tex. Admin. Code § 133.101); Utah (Utah Admin. Code r. R432-3-
3); Virginia (12 Va. Admin. Code § 5-410-140); Washington (Wash.
Admin. Code § 246-320-016); and Wyoming (Wyo. Stat. Ann. § 35-2-
907), plus the District of Columbia (D.C. Mun. Regs. tit. 22-B,
§ 2000). The court was unable to locate analogous statutory
provisions regarding hospital licensure inspections for
California, Delaware, Georgia, Idaho, Mississippi, Oklahoma,
South Carolina, Vermont, or Wisconsin.

                                     8
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 9 of 79 PageID #: 344



Hospitals: The Official Handbook,” and “other related

documents” as part of TJC’s certification program.              Compl. ¶¶ 1,

32.     According to plaintiffs, the PM Standards and related

materials “grossly misrepresented the addictive qualities of

opioids and fostered dangerous pain control practices, the

result of which was often inappropriate provision of opioids

with disastrous adverse consequences.”           Id. ¶ 1.


              For instance, The Official Handbook and 2001 Standard

RI.1.2.710 instructs that HCOs “address[] care at the end of

life” and that “[e]ffective pain management is appropriate

for all patients, not just dying patients (see Standards

RI.1.2.8 and P.E.1.4).”          Compl. ¶¶ 33-34.      The 2001 Standard

RI.1.2.8 further provides that “[p]atients have the right to

appropriate assessment and management of pain” and requires

that an HCO “plans, supports, and coordinates activities and

resources to assure the pain of all patients is recognized

and addressed appropriately.”            Id. ¶ 35.    The first example of

“Implementation of Standard RI.1.2.8,” in The Official

Handbook provides, “Pain is considered the ‘fifth’ vital sign

in the hospital’s care of patients” along with, in no




10While not expressly explained in the complaint or briefing,
the court understands that “RI” and similar abbreviations refer
to the specific chapters or categories in The Official Handbook.
See Compl. ¶ 32.

                                        9
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 10 of 79 PageID #: 345



particular order of importance, temperature, pulse,

respiration, and blood pressure.         Id. ¶ 36.    The 2001 Standard

P.E.1.4 adds, “Pain is assessed in all patients.”             For

example, “All patients at admission are asked the following

screening or general question about the presence of pain: Do

you have pain now?”     Id.


          That same year, TJC teamed with the National

Pharmaceutical Council, Inc. (“NPC”), a group that includes

opioid manufacturers and distributors, to publish a monograph

titled, “Pain: Current Understanding of Assessment,

Management, and Treatments” (“2001 NPC Monograph”).

Compl. ¶¶ 41-42.    The 2001 NPC Monograph notes “the high

prevalence of pain, continuing evidence that pain is

undertreated, and a growing awareness of the adverse

consequences of inadequately managed pain.”          Id. ¶ 43.   Under

“Common Misconceptions About Pain,” it categorizes “use of

opioids in patients with pain will cause them to become

addicted” as an “incorrect belief.”          Id. ¶ 47.


          TJC also produced a 2001 monograph (“2001 TJC

Monograph”) titled, “Improving the Quality of Pain Management

Through Measurement and Action,” which states, “Some

clinicians have inaccurate and exaggerated concerns about

addiction, tolerance and risk of death.        This attitude prevails



                                    10
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 11 of 79 PageID #: 346



despite the fact there is no evidence that addiction is a

significant issue when persons are given opioids for pain

control.”    Id. ¶¶ 45–46.   Both 2001 Monographs from NPC and TJC

add, “The two monographs were produced under a collaborative

project between NPC and [TJC] and are jointly distributed.”

Id. ¶ 45.


            Between 2000 and 2002, TJC also sponsored a series of

educational programs on its PM Standards “devoted, in part, to

correcting, in TJC’s words, ‘clinicians' misconceptions about

pain treatments’ including ‘an exaggerated fear of addiction

resulting from use of opioids.’”         Compl. ¶ 51.    Also, from 2001

to 2002, “Purdue funded a series of nine programs throughout

the country to educate hospital physicians and staff on how

to comply with [TJC’s PM Standards] for hospitals.”

Id. ¶ 53.


            In 2003, as part of a collaborative project between

NPC and TJC, TJC published “Improving the Quality of Pain

Management Through Measurement and Action” (“2003 TJC

Monograph”) and NPC published “Pain: Current Understanding of

Assessment, Management, and Treatments” (“2003 NPC Monograph”).

Compl. ¶¶ 60-61.    The 2003 TJC Monograph states, “Clinicians’

misconceptions about pain treatments could include an

exaggerated fear of addiction resulting from use of opioids.”



                                    11
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 12 of 79 PageID #: 347



Id. ¶ 62.    Citing “[r]ecent court cases concerning patients with

unrelieved pain,” it notes that “[s]crutiny of clinician

practice includes not only the investigation of the

overprescription of opioids but increasingly the study of cases

of underprescribing.”     Id.   It also states that “promoting the

idea that there is a high risk of addiction when opioids are

taken for pain relief” is “faulty and outdated.”          Id.


            As one of its “educational interventions,” the 2003

TJC Monograph also provided “a laminated trifold pocket card

. . . to all staff for quick reference to the World Health

Organization analgesic ladder, opioid dosing, and

opioid/coanalgesic equivalency tables.”         Compl. ¶¶ 65–66.     The

ladder provides that if pain occurs, drugs should be

administered in the following order: “nonopioids (aspirin and

paracetamol [also known as acetaminophen]); then, as necessary,

mild opioids (codeine); then strong opioids such as morphine,

until the patient is free of pain.”       Id.    Plaintiffs allege that

insofar as the trifold pocket card endorsed and promoted the

goal of “free of pain,” it “contributed not only to the

widespread prescription of opioids, but also to opioid doses

strong enough to deliver freedom from pain.”            Id. ¶¶ 67-68.


            Plaintiffs allege that TJC still enforces the PM

Standards “with minor modifications . . . to this day.”



                                    12
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 13 of 79 PageID #: 348



Compl. ¶ 1-2.    The 2009 PM Standards again instructs, “The

hospital assesses and manages the patient’s pain.”               Id. ¶ 71.

According to plaintiffs, “the plain wording of this Standard

requires assessing pain in every patient, no matter how

presented.”     Id. ¶ 72.   In 2011, TJC and JCR published an

article in The Source, which provides for “Joint Commission

Compliance Strategies” and describes pain as “The Fifth ‘Vital

Sign.’”   Id. ¶ 74.


          In 2012, Janssen Pharmaceuticals, an opioid

manufacturer, provided funding for JCR’s publication of a

monograph titled, “Pain Management: A Systems Approach to

Improving Quality and Safety” (“2012 JCR Monograph”), which

contained a “toolkit” for “pain management strategies.”

Id. ¶¶ 75-76.    In a section of the toolkit titled “What You

Should Know about Pain Management,” it instructs patients, “Tell

your doctor or nurse about your fears,” but assures them that

“[s]tudies show that addiction is unlikely.            This is

especially true if the patient has never been addicted.”

Id. ¶¶ 77-78.    Regarding fears of “tolerance,” it concludes,

“You may need more medicine or a different kind of medicine

to control your pain.       Id. ¶ 78.


          TJC issued a “Clarification to Standard PC.01.02.07”

in November 2014, but still left “opioids” as one of the



                                    13
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 14 of 79 PageID #: 349



“pharmacologic and nonpharmacologic strategies” that “have a

role in the management of pain.”         Compl. ¶¶ 79-80.   In 2016, TJC

reexamined the PM Standards and reissued new Standards in July

2017 to take effect in January 2018.         Id. ¶ 86.   The revised

Standards include changes to the pain assessment process and

changes to promote safe opioid use during and after

hospitalization.    Id. ¶ 87.    However, plaintiffs claim TJC

“exhibits no urgency in implementing the new Standards” and that

the new Standards still fail to acknowledge “that some patients

who do not fall into known risk categories . . . are highly

vulnerable to opioid addiction” and fail to address “the unique

risks of opioid prescriptions to pregnant patients.”           Id. ¶¶ 5-

7.


          In response to critiques of the PM Standards, Dr.

David Baker, Executive Vice President of TJC, argues in The

Joint Commission’s Pain Standards: Origins and Evolution (2017)

(“Origins and Evolution”) that “[m]any doctors were afraid to

prescribe opioids despite a widely-cited article suggesting that

addiction was rare when opioids were used for short-term pain,”

and “that in ‘the Clarion Call for a Different Approach to

Improve Assessment and Treatment of Pain,’ the President of the

American Pain Society ‘emphasized the conventional wisdom of the

day that therapeutic use of opiate analgesics rarely results in




                                    14
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 15 of 79 PageID #: 350



addiction.’”   Compl. ¶ 48.     Dr. Baker admits, however, that the

“widely-cited article” was “a single publication that lacked

detail about how the study was done.”        Id.   Indeed, this

article/publication was only a “five-sentence letter to the

editor of the New England Journal of Medicine” in 1980.

Id. ¶ 49 (citing Jane Porter & Hershel Jick, Addiction Rare in

Patients Treated with Narcotics, 302 N. Engl. J. Med. 123

(1980)).


           On April 13, 2016, Physicians for Responsible Opioid

Prescribing sent a letter to the President and CEO of TJC,

urging TJC to reexamine the PM Standards and “affirming that

treatment strategies may include non-pharmacological

approaches.”   Compl. ¶ 82.     The letter emphasizes as follows:


     "Pain is a symptom, not a vital sign. Blood
     pressure, heart rate, respiratory rate and
     temperature are vital signs that can be objectively
     measured. Pain is only one of many distressing
     symptoms that patients can experience and to which
     health care professionals must be attentive . . . .
     Mandating routine pain assessments for all patients
     in all settings is unwarranted and can lead to
     overtreatment and overuse of opioid analgesics.

Id. (emphasis in original).        The letter further argues that the

PM Standards “foster dangerous pain control practices” and

that the U.S. “experienced a sharp rise in prescriptions for

opioid analgesics following the introduction of the Pain

Management Standards.”      Id.



                                    15
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 16 of 79 PageID #: 351



          Plaintiffs allege that “[w]hile [TJC’s] Pain

Management Standards never overtly required opioid treatments,

the expectation that every patient, no matter how presented,

should be asked about pain vastly expanded the market for opioid

treatments.”   Compl. ¶ 56.     Plaintiffs contend that the

monographs, educational materials, trainings, and direct

association with opioid manufacturers “signaled that the best

way to meet the [TJC’s] Pain Management Standards was to treat

more and more patients with opioids.”        Id. ¶ 56.


          Moreover, plaintiffs allege that “[b]ecause of its

certification program, [TJC] wields enormous power over

health care organizations.”        Compl. ¶ 16.     In effect,

“[h]ospitals that routinely treat the residents of Plaintiffs

were required to follow” the PM Standards to ensure their

continued operation.    Id. ¶ 3.


          In their three-count complaint filed on November 2,

2017, plaintiffs contend that defendants could have “prevented

or curtailed” the opioid crisis.         Compl. ¶ 88.    They argue that

if defendants had acted to prevent the overprescribing of opioid

pharmaceuticals, municipalities would not have suffered harm.


          Pursuant to Rules 23(b)(2) and 23(b)(3) of the Federal

Rules of Civil Procedure, plaintiffs bring this action on behalf

of the following nationwide class: “All cities and towns in the


                                    16
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 17 of 79 PageID #: 352



United States of America that contain or whose citizens are

treated at a health care organization certified by [TJC].”

Id. ¶ 125.    The statewide subclass includes: “All cities and

towns in the State of West Virginia that contain or whose

citizens are treated at a health care organization certified by

[TJC].”     Id. ¶ 126.


            Under Count I, the Municipalities bring claims of

negligence, gross negligence, and reckless and willful conduct

alleging that defendants owed a duty of care to the

municipalities and breached it by promulgating the Pain

Management Standards and engaging “in a misinformation campaign

that grossly misrepresented the safety of prescription

opioids.”     Compl. ¶ 144.   Under Count II, plaintiffs claim that

defendants were unjustly enriched when they accepted funding

from pharmaceutical companies to promote the PM Standards that

“failed to recognize the dangerous and addictive nature of

opioids.”    Id. ¶ 150.   The plaintiffs “seek the equitable

relief of declaratory judgment, injunction, and remediation”

under Count III.    Id. ¶ 159.


            Count III asks for a declaration that TJC must refrain

from promulgating, utilizing, or enforcing PM Standards in

certifying HCOs until such PM Standards set forth by TJC

(a) “discourage opioid treatment for patients except as a



                                    17
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 18 of 79 PageID #: 353



treatment of last resort,” (b) disclose that minors and the

unborn are at greater risk for addiction; and (c) include the

following “corrective language” based on a March 2016 statement

issued by the Centers for Disease Control and Prevention:


     The science of opioids for chronic pain is clear: For
     the vast majority of patients, the known, serious, and
     too-often-fatal risks far outweigh the unproven and
     transient benefits. Overall, 1 of every 550 patients
     started on opioid therapy died of opioid-related
     causes a median of 2.6 years after the first opioid
     prescription; the proportion was as high as 1 in every
     32 among patients receiving doses of 200 [morphine
     milligram equivalents] or higher. We know of no other
     medication routinely used for a nonfatal condition
     that kills patients so frequently.

Compl. ¶¶ 4, 157.a.


          Plaintiffs further request a declaration under Count

III requiring JCR to (a) distribute the same “corrective

language” to all HCOs that have received consulting, training,

certifications, and assessments from defendants, or received

publications related to the Standards, and (b) notify HCOs that

information contained in certain publications they received

inaccurately disclosed the risks of pain medication and that

such publications should no longer be distributed.          Id. ¶ 158.

Both declarations would also state that each defendant may no

longer (1) accept funding from pharmaceutical companies related

to any standards used to certify HCOs, (2) jointly produce

educational materials or programs with pharmaceutical companies



                                    18
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 19 of 79 PageID #: 354



used to certify HCOs; and (3) distribute information produced by

pharmaceutical companies related to standards used to certify

HCOs.   Id. ¶¶ 157–58.


           On January 29, 2018, TJC filed a joint motion to

dismiss, or in the alternative, to strike class action

allegations.   See TJC’s Mot. Dismiss & Mot. Strike, ECF No. 19

(“ECF No. 19”).   TJC argues that (1) plaintiffs lack Article III

standing, (2) Count I fails for lack of duty (3) the complaint

fails to meet federal pleading standards because the harm is too

remote and intervening acts break the chain of causation,

(4) plaintiffs cannot recover the costs of public services,

(5) plaintiffs cannot bring a claim of unjust enrichment under

Count II because they lack a right to the funds they seek to

recover, (6) plaintiffs do not state a claim under Count III,

which also constitutes an unconstitutional prior restraint on

speech, (7) plaintiffs’ claims are preempted by West Virginia

law, (8) the tort claims are barred by the statute of

limitations, and (9) in the alternative, the court should strike

plaintiffs’ class action allegations.        See ECF No. 20.


           JCR filed a separate motion to dismiss on the same

date and incorporated by reference these same arguments, adding

that it did not owe plaintiffs a duty as publisher of the PM

Standards. See JCR’s Mot. Dismiss, ECF No. 21.          After plaintiffs



                                    19
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 20 of 79 PageID #: 355



filed a memorandum in opposition to these motions, defendants

filed a joint reply.11        Defendants also filed a motion for

scheduling order for submission of amicus curiae briefs.               See

Defs.’ Mot. Scheduling Order for Submission of Amicus Curiae

Brs., ECF No. 35 (“ECF No. 35”).             Plaintiffs filed a motion in

opposition and defendants filed a reply.12


              Attached as Exhibit 1 to defendants’ reply to

plaintiffs’ memorandum in opposition to the motion to dismiss is

a list of new facts plaintiffs included in the “Facts” section

of their memorandum.        See Improper Facts Asserted by Plaintiffs

in Opposition Brief, ECF No. 32-1; ECF No. 28 at 2–11.               For

example, plaintiff’s memorandum alleges that defendants’ “knew

that they were exposing virtually every person in America to

opioid treatment.”        ECF No. 28 at 5.      Like the rest of the

allegations in this “Facts” section, plaintiffs base this

assertion on an allegation contained in the complaint, namely,

that “the market for opioids was enormous, but largely untapped




11 See Pls.’ Mem. Opp. Mot. Dismiss & Mot. Strike, ECF No. 28
(“ECF No. 28”); Defs.’ Reply to Pls.’ Mem. Opp. Mot. Dismiss &
Mot. Strike, ECF No. 32 (“ECF No. 32”).
12 See Pls.’ Mem. Opp. Mot. Scheduling Order for Submission of

Amicus Curiae Brs., ECF No. 36 (“ECF No. 36”); Defs.’ Reply
Supp. Mot. Scheduling Order for Submission of Amicus Curiae
Brs., ECF No. 37 (“ECF No. 37”).

                                        20
  Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 21 of 79 PageID #: 356



because health care providers feared turning patients into

addicts.”    See id. at 5 n.18 (quoting Compl. ¶ 44).


            Plaintiffs did not move to amend their complaint to

include these new allegations.       Consequently, the court will

only consider the allegations contained in the complaint itself

for the purposes of resolving the pending motions to dismiss.

Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013) (“In

resolving a motion pursuant to Rule 12(b)(6) or Rule 12(c), a

district court cannot consider matters outside the pleadings

without converting the motion into one for summary judgment.”);

Imagine Medispa, LLC v. Transformations, Inc., 999 F. Supp. 2d

873, 879 (S.D.W. Va. 2014) (refusing to consider new allegations

contained in response to motion to dismiss where plaintiffs had

not moved to amend their complaint).



                          III. Motion to Dismiss


A. Legal Standard


            Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”           Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”   To survive a motion to dismiss, a pleading must


                                     21
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 22 of 79 PageID #: 357



recite “enough facts to state a claim to relief that is

plausible on its face.”     Giarratano v. Johnson, 521 F.3d 298,

302 (4th Cir. 2008) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).     In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).


            “In resolving a motion pursuant to Rule 12(b)(6)[,] a

district court cannot consider matters outside the pleadings

without converting the motion into one for summary judgment.”

Occupy Columbia, 738 F.3d at 116 (citing Fed. R. Civ. P. 12(d)).

“A court may, however, consider a ‘written instrument’ attached

as an exhibit to a pleading, ‘as well as [documents] attached to

the motion to dismiss, so long as they are integral to the

complaint and authentic.’”      Id. (alteration in original)

(internal citation omitted) (quoting Fed. R. Civ. P. 10(c) and

Phillips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009)).


            A district court’s evaluation of a motion to dismiss

is underlain by two principles.       First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).      Such factual allegations should



                                    22
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 23 of 79 PageID #: 358



be distinguished from “mere conclusory statements,” which are

not to be regarded as true.      Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“[T]he tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to

legal conclusions.”).     Second, the court must “draw[ ] all

reasonable factual inferences . . . in the [nonmovant’s] favor.”

Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


          Plaintiffs have the burden of establishing standing

and “must ‘clearly . . . allege facts demonstrating’ each

element” at the pleading stage.       Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490,

518 (1975)).   “When standing is challenged on the pleadings, we

accept as true all material allegations of the complaint and

construe the complaint in favor of the complaining party.”

David v. Alphin, 704 F.3d 327, 333 (4th Cir. 2013).          “At the

pleading stage, general factual allegations of injury resulting

from the defendant’s conduct may suffice, for on a motion to

dismiss we ‘presum[e] that general allegations embrace those

specific facts that are necessary to support the claim.’”            Lujan

v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (alteration

in original) (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S.

871, 889 (1990)).




                                    23
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 24 of 79 PageID #: 359



B. Article III Standing


             Article III of the Constitution imposes limits on who

may bring suits in federal court.        To present a case or

controversy under Article III:


     [A] plaintiff must show (1) it has suffered an “injury
     in fact” that is (a) concrete and particularized and
     (b) actual or imminent, not conjectural or
     hypothetical; (2) the injury is fairly traceable to
     the challenged action of the defendant; and (3) it is
     likely, as opposed to merely speculative, that the
     injury will be redressed by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 180–81 (2000) (citing Defenders of Wildlife, 504

U.S. at 560–561).


     a.      Injury in Fact


             Defendants argue that the claim is not “concrete and

particularized” because plaintiffs have only alleged harm

related to the “increased” costs of providing public services.

ECF No. 20 at 29.     As plaintiffs correctly point out, a city can

have standing to bring a claim based on “increased need for city

services.”     ECF No. 28 at 30 (quoting City of Los Angeles v.

JPMorgan Chase & Co., No. 2:14-CV-04168-ODW, 2014 WL 6453808, at

*4 (C.D. Cal. Nov. 14, 2014)); see also Gladstone Realtors v.

Vill. of Bellwood, 441 U.S. 91, 110-11 (1979) (“A significant

reduction in property values directly injures a municipality by



                                    24
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 25 of 79 PageID #: 360



diminishing its tax base, thus threatening its ability to bear

the costs of local government and to provide services.”); Air

Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 760 (4th Cir. 2018)

(“[F]inancial harm is a classic and paradigmatic form of injury

in fact”).     Inasmuch as plaintiffs allege an injury stemming

from the costs of providing municipal services in response to

the opioid crisis, they satisfy the injury in fact requirement.


     b.      Fairly Traceable


             Next, plaintiffs must satisfy the “fairly traceable”

requirement under Article III, which “ensures that there is a

genuine nexus between a plaintiff’s injury and a defendant's

alleged illegal conduct.”       Friends of the Earth, Inc. v. Gaston

Copper Recycling Corp., 204 F.3d 149, 161 (4th Cir. 2000).            It

does not require a showing of proximate cause.          See Libertarian

Party of Virginia v. Judd, 718 F.3d 308, 316 (4th Cir. 2013).

Still, “[w]hile the defendant’s conduct need not be the last

link in the causal chain, the plaintiff must be able to

demonstrate that the alleged harm was caused by the defendant,

as opposed to the ‘independent action of some third party not

before the court.’”    Air Evac EMS, 910 F.3d at 760 (quoting

Frank Krasner Enters., Ltd. v. Montgomery Cty., 401 F.3d 230,

234 (4th Cir. 2005)).




                                    25
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 26 of 79 PageID #: 361



            To support their causation argument, defendants rely

on three cases where “courts have dismissed claims against gun

manufacturers, cold medicine manufacturers, and alcohol

distributors and distillers.”      ECF No. 20 at 30; ECF No. 32 at

19-20.    None of these cases defeat Article III standing here.

In City of Philadelphia v. Beretta U.S.A. Corp., the district

court found that the civic organizations suing gun manufacturers

lacked Article III standing when it was the organizations’

members rather than the organizations themselves that suffered

harm.    126 F. Supp. 2d 882, 895 n.9 (E.D. Pa. 2000), aff’d, 277

F.3d 415 (3d Cir. 2002).     Yet, the Third Circuit opinion

affirming City of Philadelphia v. Beretta U.S.A. Corp. makes

clear that both the district court and the circuit court in that

case dismissed the city’s claims on unrelated grounds and that,

while the civic organizations lacked standing, “the City’s

Article III standing [was] not questioned or in doubt.”           277

F.3d 415, 420 n.3–4 (3d Cir. 2002).


            Likewise, Ashley County v. Pfizer, Inc., the cold

medicine manufacturing case, only addressed causation — not

standing — and only did so under the framework of proximate

cause.    552 F.3d 659, 666 (8th Cir. 2009).       On the other hand,

Bertovich v. Advanced Brands & Importing, Co. applied West

Virginia’s analogous standing principles to determine whether




                                    26
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 27 of 79 PageID #: 362



the plaintiff parents sufficiently pled causation against

alcohol companies and trade associations responsible for

distributing and marketing alcohol to their underage children.

No. 5:05CV74, 2006 WL 2382273, at *9 (N.D.W. Va. Aug. 17, 2006)

(citing Findley v. State Farm Mut. Auto. Ins. Co., 576 S.E.2d

807, 821 (W. Va. 2002)).     The court dismissed the complaint

under Rule 12(b)(6) because the parents’ injuries were

derivative to those of their children and causation was not

otherwise sufficiently pled.      Id. at *9-10.     The decision did

not address Article III standing.


          Here, the complaint alleges that defendants caused

harm to plaintiffs in the form of increased health care,

insurance, social services, emergency, and other costs.

Compl. ¶¶ 89-124.    These harms are not derivative of third

parties absent from this case, such as city residents.

Moreover, plaintiffs explicitly link the alleged misinformation

in the PM Standards to the rise of the opioid epidemic that

sparked these costs.    For instance, plaintiffs quote from the

April 13, 2016 letter from Physicians for Responsible Opioid

Prescribing which, as earlier quoted, wrote to the President and

CEO of TJC that “[m]andating routine pain assessments for all

patients in all settings is unwarranted and can lead to

overtreatment and overuse of opioid analgesics.”          Id. ¶ 82.b.




                                    27
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 28 of 79 PageID #: 363



The letter continued to warn that the standards found in the PM

Standards “interfere with primary disease management” and

“foster dangerous pain control practices, the endpoint of which

is often the inappropriate provision of opioids with disastrous

adverse consequences for individuals, families and communities.”

Id. ¶ 82.a, e.     Insofar as Bertovich and other courts have

dismissed similar claims for failing to sufficiently plead

proximate causation, the court will address those arguments

separately from the standing inquiry.


     c.   Redressability


          Finally, defendants argue that the costs and expenses

incurred by plaintiffs are not redressable, citing two Fourth

Circuit cases that denied standing where “an independent third

party, who was not a party to the lawsuit, stood between the

plaintiff and the challenged actions.”        Frank Krasner, 401 F.3d

at 235 (citing Burke v. City of Charleston, 139 F.3d 401 (4th

Cir. 1998)).


          First, Frank Krasner Enterprises, Ltd. v. Montgomery

County addressed whether a plaintiff gun show promoter and gun

show exhibitor had standing to challenge a county law that

prohibited funding of organizations that allow the display and

sale of guns at their facilities.        401 F.3d 230, 232-33, 236

(4th Cir. 2005).    As a result of the law’s funding restrictions,


                                    28
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 29 of 79 PageID #: 364



the agricultural center (“Ag Center”), a third party not before

the court, stopped hosting plaintiffs’ gun shows.          Id.   The

court found that even if the plaintiffs prevailed and the law

was struck down, it “could not compel the Ag Center to rent

space to [the plaintiff gun show promoter] (nor, crucially,

could we even direct the County to subsidize the Ag Center in

the future.)”    Id. at 236.    In Burke v. City of Charleston, the

court held that an artist challenging the constitutionality of a

city ordinance that banned the display of one of his murals

lacked standing because his requested relief – displaying the

mural – was speculative when the painter had sold his rights to

the mural and the subsequent owner was free to paint over it at

any time.    139 F.3d 401, 406-07 (4th Cir. 1998).


            Defendants extend these cases to mean plaintiffs’

claims are not redressable because “independent factors” stand

in the way of recovery.     First, defendants cite the free public

services doctrine as limiting plaintiffs’ ability to recover

damages.    In short, defendants argue that the claims raised in

the complaint are not redressable because the doctrine would, if

applied here, bar plaintiffs from recovering costs, incurred by

providing public services related to the opioid crisis, from the

tortfeasors whose conduct created the need for services.           See

City of Flagstaff v. Atchison, Topeka & Santa Fe Ry. Co., 719




                                    29
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 30 of 79 PageID #: 365



F.2d 322, 323 (9th Cir. 1983) (outlining free public services

doctrine).13      Neither Frank Krasner nor Burke mention or pertain

to the free public services doctrine.            Whether the free public

services doctrine and economic loss rule bar plaintiffs’

substantive negligence claims go to the merits rather than the

jurisdiction of this court to hear this suit.


              Citing Frank Krasner and Burke, defendants also assert

that even if the PM Standards change, the court cannot stop

doctors and pharmacists from overprescribing and

overdistributing opioids or patients from illegally selling the

drugs.      Defendants also note that the State Department of Health

can always dictate different standards of treatment.


              Again, the principles applied in these cases do not

preclude redressability here.          The complaint does not request or

require the court to take any action against these third

parties.      Plaintiffs’ ability to obtain relief does not

“depen[d] on the unfettered choices made by independent actors

not before the courts and whose exercise of broad and legitimate



13Although defendants originally pointed to the “economic loss
rule” and free public services doctrine together as intervening
factors preventing plaintiffs from obtaining the relief sought,
defendants dropped the reference to the economic loss doctrine
in their reply brief’s redressability arguments. In any case,
the economic loss rule only pertains to plaintiffs’ negligence
claims and will be analyzed accordingly in Section III.C.a. See
Aikens v. Debow, 541 S.E.2d 576 (W. Va. 2000).


                                        30
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 31 of 79 PageID #: 366



discretion the courts cannot presume either to control or to

predict.”   Frank Krasner, 401 F.3d at 235 (quoting Defenders of

Wildlife, 504 U.S. at 562).      If plaintiffs succeed in their

claims, the court has the power to grant them monetary,

declaratory, or injunctive relief without relying on the

intervention of third parties not before the court.          Moreover,

the existence of other factors impacting the opioid crisis does

not preclude standing.     Plaintiffs need only demonstrate “a non-

speculative likelihood that the injury would be redressed by a

favorable judicial decision,” which they have done here.           Frank

Krasner, 401 F.3d at 234.     Because plaintiffs have demonstrated

that they have Article III standing, the court now turns to the

merits.


C. Count I: Negligence, Gross Negligence, Reckless and Willful
   Conduct


            Under Count I, plaintiffs raise claims of negligence,

gross negligence, and reckless and willful conduct under both

West Virginia and Illinois law.       Compl. ¶ 143.     While Illinois

law may govern the claims of the nationwide class upon class

certification, both parties agree that the named plaintiffs’

claims fall under West Virginia’s governing negligence standard.


            To prevail on a claim of negligence, plaintiffs must

show that defendants “[1] owed the plaintiff some duty of care;



                                    31
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 32 of 79 PageID #: 367



[2] that by some act or omission the defendant breached that

duty; [3] and that the act or omission proximately caused some

injury to the plaintiff [4] that is compensable by damages.”

Hersh v. E-T Enterprises, Ltd. P’ship, 752 S.E.2d 336, 341

(W. Va. 2013) superseded by statute on other grounds as stated

in Tug Valley Pharmacy, LLC v. All Plaintiffs Below in Mingo

Cty., 773 S.E.2d 627 (W. Va. 2015).


          “In order to establish a prima facie case of

negligence in West Virginia, it must be shown that the defendant

has been guilty of some act or omission in violation of a duty

owed to the plaintiff.”     Syl. Pt. 1, Parsley v. Gen. Motors

Acceptance Corp., 280 S.E.2d 703, 706 (W. Va. 1981).           “Questions

of negligence, due care, [and] proximate cause . . . present

issues of fact for jury determination when the evidence

pertaining to such issues is conflicting or where the facts,

even though undisputed, are such that reasonable men may draw

different conclusions from them.”        Syl. Pt. 5, Hatten v. Mason

Realty Co., 135 S.E.2d 236 (W. Va. 1964).         However, the

“determination of whether plaintiff is owed a duty of care by a

defendant must be rendered by the court as a matter of law.”

Aikens v. Debow, 541 S.E.2d 576, 578 (W. Va. 2000).


          As a preliminary matter, the parties dispute the

requisite elements necessary to establish a duty.          Defendants



                                    32
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 33 of 79 PageID #: 368



argue that under Aikens v. Debow, 541 S.E.2d 576 (W. Va. 2000),

plaintiffs must establish three elements before a court will

impose a duty: “(1) privity or a special relationship between

defendant and plaintiff; (2) foreseeable harm; and, (3) policy

considerations.”     ECF No. 32 at 3 (citing 541 S.E.2d at 590).

While acknowledging the latter two elements, plaintiffs argue

that the first Aikens requirement only applies to cases of

purely economic loss under the so-called economic loss

doctrine.    ECF No. 28 at 17.     The court will address each

argument in turn.


     a. Economic Loss Doctrine: Privity of Contract and
        Special Relationships


            In Aikens, the West Virginia Supreme Court of Appeals

held as follows:


     [W]e conclude that an individual who sustains purely
     economic loss from an interruption in commerce caused
     by another’s negligence may not recover damages in the
     absence of physical harm to that individual’s person
     or property, a contractual relationship with the
     alleged tortfeasor, or some other special relationship
     between the alleged tortfeasor and the individual who
     sustains purely economic damages sufficient to compel
     the conclusion that the tortfeasor had a duty to the
     particular plaintiff and that the injury complained of
     was clearly foreseeable to the tortfeasor.

541 S.E.2d at 589 (emphasis added).       The court emphasized that

its holding “applies strictly to plaintiffs alleging purely

economic loss from an interruption in commerce caused by



                                    33
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 34 of 79 PageID #: 369



another’s negligence” and does not affect claims of “medical

monitoring, negligent infliction of emotional distress cases, or

nuisance,” which may lack physical injury to claimant or his or

her property.   Id. at 591.


          Aikens adopted this economic loss rule, in part, to

“provid[e] a barrier against limitless liability” and to prevent

“chain-of-reaction” claims.      541 S.E.2d at 590–92.      The case

involved an accident where a truck driver struck a highway

bridge, which, as a result of the bridge’s closure, led the

owner of a nearby motel/restaurant to suffer decreased revenues.

Id. at 579.   The court found that the motel/restaurant owner

could not recover inasmuch as he suffered no physical damage,

had no contract with the truck driver or his employer, and

lacked an otherwise special relationship with the defendants.

Id. at 580.   The court emphasized “the danger of expanding the

concept of duty in tort to include economic interests and

consequent exposure of defendants ‘to a liability in an

indeterminate amount for an indeterminate time to an

indeterminate class.’”     Id. at 581 (quoting Ultramares Corp. v.

Touche, 174 N.E. 441, 444 (N.Y. 1931)).


          Plaintiffs argue that the doctrine is inapplicable

because they do not allege (1) “purely economic loss” inasmuch

as the complaint alleges “disruptions to quality of life” and



                                    34
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 35 of 79 PageID #: 370



community blight (2) losses stemming from “an interruption in

commerce,” or (3) injury to “property of a third person.”            ECF

No. 28 at 17, 23-24.    Yet, with respect to damages, the

complaint itself categorizes its losses as falling under

“significant economic damages,” alleging:


     [Plaintiffs] have suffered significant economic
     damages, including, but not limited to, increased
     health care costs, insurance and self-insurance costs,
     health services costs, costs related to responding to
     and dealing with opioid-related crimes and
     emergencies, additional first responders, first
     responder and building department overtime,
     remediation of dilapidated and fire-damaged
     properties, criminal vagrancy, and other significant
     public safety costs and disruptions to quality of life
     and commerce.

Compl. ¶ 31 (emphasis added).


          Alleged injuries do not qualify as “purely” economic

loss when they also include attendant damage to a claimant’s

property or person.    See Aikens, 541 S.E.2d at 589; see

generally S. California Gas Leak Cases, 441 P.3d 881, 885 (Cal.

2019) (quoting Dan B. Dobbs, An Introduction to Non-Statutory

Economic Loss Claims, 48 Ariz. L. Rev. 713, 713 (2006) (defining

“purely economic loss” as “pecuniary or commercial loss that

does not arise from actionable physical, emotional or

reputational injury to persons or physical injury to

property.”)); Restatement (Third) of Torts: Liab. for Econ. Harm

§ 1 cmt. c (2019) (defining “[a]n economic loss or injury” as “a



                                    35
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 36 of 79 PageID #: 371



financial loss not arising from injury to the plaintiff’s person

or from physical harm to the plaintiff’s property”).           In Sigman

v. CSX Corp., for example, this court found that allegations of

“real and personal property damage” and allegations that

“harmful chemicals polluted and contaminated their food and

water supplies” were sufficient to withstand the economic loss

doctrine at the motion to dismiss stage.        No. CV 3:15-13328,

2016 WL 2622007, at *2 (S.D.W. Va. May 5, 2016); see also Good

v. Am. Water Works Co., No. CIV.A. 2:14-01374, 2015 WL 3540509,

at *3–4 (S.D.W. Va. June 4, 2015) (declining to dismiss claims

under economic loss doctrine where contaminated water allegedly

“damaged Plaintiffs’ property by necessitating the flushing or

replacement of pipes, water heaters and other appliances”).


          Courts also look to the proprietary interests affected

in the context of municipalities bringing claims to recover for

governmental services and related costs.        In City of Chicago v.

Beretta U.S.A. Corp., the Supreme Court of Illinois found that

damages sought by plaintiff municipalities, including

compensation for law enforcement and medical services

expenditures incurred in response to gun violence were “‘solely

economic damages’ in the sense that they represent costs

incurred in the absence of harm to a plaintiff’s person or

property.”   821 N.E.2d 1099, 1143 (Ill. 2004).




                                    36
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 37 of 79 PageID #: 372



          In one of the complaints against pharmaceutical

manufacturers (including Purdue), distributors and retail

pharmacies in the multidistrict litigation (“MDL”) before the

Northern District of Ohio, municipal plaintiffs also alleged

“economic damages including, but not limited to, significant

expenses for police, emergency, health, prosecution,

corrections, rehabilitation, and other services.”          In re

National Prescription Opiate Litigation, No. 1:18-OP-45090, 2018

WL 4895856, at *1, n.1-3, *27 (N.D. Ohio Oct. 5, 2018), report

and recommendation adopted in relevant part, No. 1:17-MD-2804,

2018 WL 6628898 (N.D. Ohio Dec. 19, 2018) (ruling on the claims

asserted in The County of Summit, Ohio v. Purdue Pharma L.P.,

Case No: 18-OP-45090 (N.D. Ohio filed Jan. 22, 2018))

[hereinafter Summit County].      The court in Summit County, one of

the “bellwether” cases selected by the Northern District of

Ohio, declined to apply the economic loss rule to the negligence

claim without further discovery, reaching this conclusion after

finding that the plaintiff municipalities had already plausibly

established the existence of a duty and had also “facially pled

damages to their proprietary interests.”        Id. at *41.     That

ruling was relied on repeatedly in subsequent rulings denying




                                    37
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 38 of 79 PageID #: 373



motions to dismiss negligence claims raised by other bellwether

plaintiffs.14


              By contrast, the Northern District of Ohio later

granted a motion to dismiss a Michigan county’s negligence claim

based on Michigan law’s distinction between economic losses and

physical injury to person or property.            In re Nat’l Prescription

Opiate Litig., No. 1:17-MD-2804, 2020 WL 2090355, at *19 (N.D.

Ohio Apr. 30, 2020) (hereinafter Monroe County).              The municipal

plaintiff in Monroe County sought damages for injuries similar

to those alleged in the present case, such as the cost of

“treatment services, emergency visits, medical care, treatment

for related illnesses and accidents, lost productivity . . .,

increased law enforcement and judicial expenditures, increased

prison and public works expenditures, increased substance abuse


14See In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804,
2019 WL 3737023, at *6–9 (N.D. Ohio June 13, 2019) (finding that
bellwether Indian Tribes adequately alleged negligence and
unjust enrichment, among other claims, against distributors,
pharmacies, and manufacturers); In re Nat’l Prescription Opiate
Litig., No. 1:17-MD-2804, 2020 WL 871539, at *25–27, *32-33
(N.D. Ohio Feb. 21, 2020) (finding that private third-party
payors adequately alleged negligence and unjust enrichment,
among other claims); In re Nat’l Prescription Opiate Litig., No.
1:17-MD-2804, 2020 WL 1669655, at *27–28, *31-33 (N.D. Ohio Apr.
3, 2020) (finding that hospital adequately alleged negligence
and unjust enrichment, among other claims, against distributors,
pharmacies, and manufacturers of opioids); In re Nat’l
Prescription Opiate Litig., No. 18-OP-45332, 2020 WL 1986589, at
*9–12 (N.D. Ohio Apr. 27, 2020) (denying motion to dismiss
negligence and unjust enrichment claims (among others) of
Broward County, Florida).

                                        38
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 39 of 79 PageID #: 374



treatment and diversion plan expenditures, lost economic

activity, and lost reputation and good will.”         2020 WL 2090355,

at *19.   The court dismissed the negligence claim, reasoning

that “the County’s alleged injuries are not the type of

‘physical injury to person or property,’ as opposed to

‘economic’ injury, required by Michigan law.”         Id.   In reaching

that conclusion, the Northern District of Ohio relied on Henry

v. Dow Chemical Co., which held that “a plaintiff must

demonstrate a present physical injury to person or property in

addition to economic losses that result from that injury in

order to recover under a negligence theory.”         701 N.W.2d 684,

690 (Mich. 2005) (emphasis in original).


           Here, plaintiffs cite no case that supports the

proposition that “community blight” and “disruptions to quality

of life” are non-economic damages.       The disruptions to quality

of life mentioned in the complaint include “the deterioration of

neighborhoods,” “abandoned houses,” and “dangerous environmental

pollution, including used needles” stemming from opioid addicts.

Compl. ¶ 117.   Plaintiffs allege that they bear the increased

costs of removing residents of abandoned housing, repairing or

bulldozing the abandoned property, and “remediating the

environmental pollutants.”      Id. ¶ 117.    The complaint continues

that “deteriorating neighborhoods, criminal vagrancy, and overt




                                    39
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 40 of 79 PageID #: 375



drug dealing, has hampered the Municipalities’ efforts to

attract new businesses and sources of tax revenue and

employment.”    Id. ¶ 120.   However, none of these allegations

relate to damage to plaintiffs’ person or proprietary interest.

Taking over abandoned property and the other types of harm

alleged do not amount to damage to one’s property or proprietary

interest.    Cleaning up used needles may constitute a hazard for

the police officers who collect them and are injured, but only

an economic loss to the city.


             Plaintiffs further allege pollution “associated with

the opioid crisis” that “takes place in public streets, parks,

and parking lots, where the Municipalities bear the cost of

cleaning up human waste, used needles, and trash discarded by

people who have entered the Municipalities to obtain drugs.”

Id. ¶ 118.     While Sigman indicated that environmental pollution,

such as a chemical or oil spill, may warrant recovery insofar as

they constitute “physical harm to both person and property,” see

2016 WL 2622007, at *2, plaintiffs’ injuries relate to the cost

of cleaning litter and clearing houses owned by non-parties.

Nor do plaintiffs raise nuisance or other types of intangible

claims for which the economic loss doctrine would not apply.

See Aikens, 541 S.E.2d at 591.      Plaintiffs simply seek to recoup

the costs of government services provided in response to the




                                    40
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 41 of 79 PageID #: 376



opioid crisis, which falls within the scope of “economic loss.”

See Monroe County, 2020 WL 2090355, at *19.


          Regarding plaintiffs’ second argument that they do not

allege losses stemming from an interruption in commerce, the

complaint explicitly alleges disruptions to commerce.           See

Compl. ¶ 31 (“significant public safety costs and disruptions to

quality of life and commerce”) (emphasis added).          Moreover, City

of Chicago rejected similar arguments, where even though the

city claims did not involve “disappointed commercial

expectations,” the same concerns “regarding speculativeness and

potential magnitude of damages” were present in the city’s

claims against the gun manufacturers.        821 N.E.2d at 1139, 1143.

Aikens expressed similar concerns inasmuch as it adopted the

economic loss rule, in part, to “provid[e] a barrier against

limitless liability” and to prevent these types of “chain-of-

reaction” claims.    541 S.E.2d at 590-92.


          Finally, plaintiffs argue that they do not allege

“injury to the property of a third person.”         Aikens, 541 S.E.2d

at 580.   This argument has no merit.       Plaintiffs are third

parties several steps removed from defendants, seeking to

recover based on defendants’ alleged negligence in issuing the

PM Standards to HCOs.




                                    41
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 42 of 79 PageID #: 377



          Therefore, in the absence of physical harm to their

person or property, plaintiffs must allege a “special

relationship” or “privity of contract” as required under Aikens.

See White v. AAMG Const. Lending Ctr., 700 S.E.2d 791, 798 (W.

Va. 2010) (“Whether a defendant has a special relationship with

a plaintiff . . . is a determination that must be rendered by a

court as a matter of law.”).      As Aikens explained:


     The existence of a special relationship will be
     determined largely by the extent to which the
     particular plaintiff is affected differently from
     society in general. It may be evident from the
     defendant’s knowledge or specific reason to know of
     the potential consequences of the wrongdoing, the
     persons likely to be injured, and the damages likely
     to be suffered. Such special relationship may be
     proven through evidence of foreseeability of the
     nature of the harm to be suffered by the particular
     plaintiff or an identifiable class and can arise from
     contractual privity or other close nexus.

541 S.E.2d at 589.


          The court continued to list examples of these types of

special relationships:


     [A]uditors have been held liable to plaintiffs who
     bought stock in reliance upon a financial statement
     negligently prepared for a corporation; surveyors and
     termite inspectors liable to remote purchasers of
     property; engineers and architects liable to
     contractors who relied upon plans negligently prepared
     for property owners who later hired the contractors;
     attorneys and notaries public liable to beneficiaries
     of negligently prepare[d] wills; real estate brokers
     for failure to disclose defects; and telegraph
     companies liable to individuals who failed to secure a



                                    42
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 43 of 79 PageID #: 378



     contract due to the negligent transmission of a
     message.

Aikens, 541 S.E.2d at 590–91 (internal citations omitted); see

also Eastern Steel Constructors, Inc. v. City of Salem, 549

S.E.2d 266, 275 (W. Va. 2001) (holding “that a design

professional (e.g. an architect or engineer) owes a duty of care

to a contractor, who has been employed by the same project owner

as the design professional and who has relied upon the design

professional’s work product in carrying out his or her

obligations to the owner”).


          By contrast, White v. AAMG Construction Lending Center

held that the plaintiff borrower’s negligence claim that the

defendant lender bank failed to properly inspect the borrower’s

new house could not survive summary judgment because no special

relationship existed between the parties.         700 S.E.2d 791, 799-

800 (W. Va. 2010).    It reached this conclusion after finding

“no evidence that the Bank independently inspected the

plaintiff’s new home to assess the quality or integrity of the

construction, and no evidence that the Bank withheld any

information about the quality or integrity of the home from the

plaintiffs.”   Id. at 800.


          Plaintiffs argue that the complaint alleges a “special

relationship” because it quotes TCJ’s mission to “continuously

improve health care for the public, in collaboration with


                                    43
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 44 of 79 PageID #: 379



other stakeholders,” and alleges that TJC “views the

government and the public as ‘stakeholders.’”            See Compl.

¶ 14.    Plaintiffs also point to allegations that they are the

“first responders” in the opioid crisis.           Id. ¶¶ 31, 109.

Plaintiffs contend that “White does not apply because Defendants

not only withheld information, but also created misinformation”

by promulgating the PM Standards.        ECF No. 28 at 23.


            Putting aside the complaint’s general reference to

TJC’s “stakeholders,” the relationship must not only be

“special” but also “narrowly defined.”        Aikens, 541 S.E.2d at

590.    For example, White found a special relationship lacking

when the plaintiff “has directed us to no facts indicating how

the plaintiff was affected differently from society in general,

or how the Bank had a specific reason to know of any tort

damages or consequences likely to be suffered by the plaintiff.”

700 S.E.2d at 800.    The complaint’s allegation that defendants

have a relationship with “the government and the public” is not

“narrowly defined” nor does it indicate that plaintiffs were

“affected differently from society in general.”          Aikens, 541

S.E.2d at 589.   Plaintiffs here do not allege that they

themselves ever relied upon the PM Standards.


            The complaint acknowledges that these harms were felt

universally, noting that the opioid crisis “impair[ed] the



                                    44
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 45 of 79 PageID #: 380



quality of life for everyone in each Municipality.”          Compl.

¶ 31.     That would include one who became addicted to opioids,

the members of his or her immediate family who dealt with the

addict’s condition, the employer who lost the steady, competent

services of the user or the affected family members, the owner

whose property was invaded as the user turns to crime to support

a drug habit.     Recognizing a special relationship here opens

defendants up to “limitless liability” to the whole public,

which the economic loss doctrine expressly seeks to prevent.

Aikens, 541 S.E.2d at 590.      There is no “special relationship”

or “privity of contract” here to preclude the application of the

economic loss rule.


        b. Foreseeability


             Irrespective of the economic loss rule, plaintiffs

fail to show defendants owed plaintiffs a duty.          The existence

of a duty intertwines with the foreseeability of the injury.

The Supreme Court of Appeals has explained the importance of

foreseeability as follows:


        The ultimate test of the existence of a duty to use
        care is found in the foreseeability that harm may
        result if it is not exercised. The test is, would the
        ordinary man in the defendant’s position, knowing what
        he knew or should have known, anticipate that harm of
        the general nature of that suffered was likely to
        result?




                                    45
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 46 of 79 PageID #: 381



Syl. Pt. 3, Sewell v. Gregory, 371 S.E.2d 82, 83 (W. Va. 1988).

“[F]oreseeability of risk is a primary consideration in

determining the scope of a duty an actor owes to another.”

Aikens, 541 S.E. 2d at 581 (citing Robertson v. LeMaster, 301

S.E.2d 563, 568 (W. Va. 1983)).       “In a similar vein,” the

Supreme Court of Appeals has held that “[d]ue care is a relative

term and depends on time, place, and other circumstances.            It

should be in proportion to the danger apparent and within

reasonable anticipation.”     Robertson, 301 S.E.2d at 568

(alteration in original) (quoting Syl. Pt. 2, Johnson v. United

Fuel Gas Co., 166 S.E. 118 (W. Va. 1932)).


          The complaint alleges that “[d]efendants owed a duty

of care to the Municipalities, including but not limited to

taking steps to promulgate reasonable health care standards that

would not lead directly to the misuse, abuse, and over-

prescription of opioids.”     Compl. ¶ 144.     Defendants allegedly

breached this duty “by fostering dangerous pain control

practices, the endpoint of which is often the inappropriate

provision of opioids with disastrous adverse consequences for

individuals, families and communities.”        Id. (internal quotation

marks omitted).    Defendants argue that nothing in the PM

Standards or defendants’ conduct in promoting and publishing

these materials establish that the risk to plaintiffs was




                                    46
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 47 of 79 PageID #: 382



foreseeable.    They maintain that plaintiffs have not pled facts

to establish a link between defendants’ conduct and a specific

harm, including any allegations that the Municipalities read the

PM Standards or any other reason that defendants could have

reasonably expected them to rely upon these materials.           See ECF

No. 20 at 8–10.


             In Summit County, the district court found that the

opioid manufacturers owed a common law duty of care to the

plaintiff municipalities when it was foreseeable that failing to

implement adequate controls in the marketing, distribution, and

prescription of opioids would force municipalities to bear the

costs associated with the oversupply and over-prescription of

the drugs.     No. 1:17-MD-2804, 2018 WL 6628898, at *18–19 (N.D.

Ohio Dec. 19, 2018).    The court provided the following

rationale:


     Despite Manufacturer Defendants’ marketing campaign to
     the contrary it is well known that opioids are highly
     addictive. When there is a flood of highly addictive
     drugs into a community it is foreseeable—to the point
     of being a foregone conclusion—that there will be a
     secondary, “black” market created for those drugs. It
     is also foreseeable that local governments will be
     responsible for combatting the creation of that market
     and mitigating its effects.

Id. at *19.


             Here, plaintiffs assert that the “scientific

underpinnings” for TJC’s assertions were “highly questionable”


                                    47
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 48 of 79 PageID #: 383



inasmuch as defendants “made no effort” until recently to

“investigate the quality or accuracy of the research reported in

the [1980 New England Journal of Medicine] Letter.”

Compl. ¶¶ 48-50.    Plaintiffs point to the April 2016 letter

from Physicians for Responsible Opioid Prescribing asking TJC to

reexamine the PM Standards and warning that they continue to

“foster dangerous pain control practices.”           Id. ¶¶ 2, 82.

Plaintiffs also quote an August 26, 2016 letter from United

States Surgeon General Vivek Murthy, who explained:


     Nearly two decades ago, we were encouraged to be
     more aggressive about treating pain, often without
     enough training and support to do so safely. This
     coincided with heavy marketing of opioids to
     doctors. Many of us were even taught - incorrectly
     - that opioids are not addictive when prescribed for
     legitimate pain.

Id. ¶ 85.b.


          TJC allegedly “zealously enforces these dangerous

Standards through its certification program and has persisted in

this course of action” even though it has reason to know that

Purdue minimized the risks and overstated the efficacy of its

opioid OxyContin.    Id. ¶ 2.    In 2003, for instance, the Food and

Drug Administration (“FDA”) requested that Purdue cease

disseminating advertisements that failed to include the

limitations of using OxyContin and the potentially fatal risks

of its abuse.   Compl. ¶¶ 57-59.      The complaint further explains



                                    48
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 49 of 79 PageID #: 384



that Purdue pled guilty to felony criminal charges in 2007,

through which it admitted that its sales representatives told

health care providers that OxyContin had less abuse and

addiction potential than other painkillers.         Purdue also

admitted that its “supervisors and employees, with the intent

to defraud or mislead, marketed or promoted OxyContin as less

addictive, less subject to abuse and diversion, and less

likely to cause tolerance and withdrawal than other pain

medications.”    Id. ¶¶ 69-70.


          Still, the foreseeability of the risk must be

“proportion[al] to the danger apparent and within reasonable

anticipation.”   Robertson, 301 S.E.2d at 568.        Unlike the

manufacturer and distributor defendants in Summit County,

defendants here had no control or responsibility over the

manufacturing or distributing of opioids.         Although the 2001 NPC

Monograph and 2001 TJC Monograph refer to opioids, the PM

Standards themselves did not even mention opioids or mandate

opioid prescriptions.


          Moreover, defendants argue persuasively that

independent standards organizations like themselves do not

generally owe a duty to the intended recipients of those

standards, let alone third parties.       ECF No. 20 at 16-18.

Defendants rely on Bailey v. Edward Hines Lumber Co., 719 N.E.2d



                                    49
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 50 of 79 PageID #: 385



178 (Ill. App. Ct. 1999) in addition to several trade

association cases discussed therein.        ECF No. 20 at 16-17

(citing Evenson v. Osmose Wood Preserving, Inc., 760 F. Supp.

1345, 1349 (S.D. Ind. 1990) (emphasis added) (declining to

impose duty on trade association which “did not manufacture,

sell[,] distribute, design, test, conduct safety research on, or

set standards for” using chemicals in pesticide); Friedman v.

F.E. Myers Co., 706 F. Supp. 376, 383 (E.D. Pa. 1989) (trade

association of water pump manufacturers owed no duty to user of

contaminated water); Gunsalus v. Celotex Corp., 674 F. Supp.

1149, 1157 (E.D. Pa. 1987) (tobacco trade association owed no

duty to smoker); Klein v. Council of Chem. Ass’ns, 587 F. Supp.

213, 225 (E.D. Pa. 1984) (trade associations not liable to

printing industry worker); Meyers v. Donnatacci, 531 A.2d 398,

403 (N.J. Super. Ct. 1987) (trade association which promulgated

voluntary, suggested standards for swimming pools owed no duty

to consumer injured by swimming pool)).


          In Bailey, the court concluded that the trade

association did not owe a duty to carpenters even though they

were the eventual intended users of the trade association’s

‘tentative recommendations’ for bracing roof systems.           719

N.E.2d at 183.   As plaintiffs note, Bailey found that it was

“the lack of oversight and control over the use of the




                                    50
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 51 of 79 PageID #: 386



‘tentative recommendations’ that speaks persuasively against the

existence of a duty.”     Id.   It distinguished its holding from

cases where “the trade associations exercised a degree of

control over their members well above that which [the defendant

trade association] may have enjoyed in disseminating its

‘tentative recommendations’ to be used ‘only as a guide.’”             Id.

at 182-83 (“The courts in these cases declined to impose a duty

on the trade associations either because they did not

manufacture the injury-causing products or because they did not

exercise control over the manufacturers of those products.”).


           Plaintiffs point to Snyder v. American Association of

Blood Banks, where the New Jersey Supreme Court held that the

American Association of Blood Banks (“AABB”) owed a duty of care

to blood transfusion recipients because “state and federal

government, as well as the blood-banking industry, generally

accept AABB standards as authoritative” and the AABB “conditions

accreditation on compliance with [its] standards.”          676 A.2d

1036, 1040 (N.J. 1996).     Indeed, the New Jersey Department of

Health required blood banks to meet certain AABB standards.            Id.

at 1051.   Insofar as plaintiffs assert that defendants dominate

the accreditation industry just as the AABB “dominated the

establishment of standards for the blood-banking industry,” id.

at 1048, plaintiffs concede that the PM Standards “never overtly




                                    51
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 52 of 79 PageID #: 387



required opioid treatments.”      Compl. ¶ 56.     Plaintiffs allege

that TJC “zealously enforces” the PM Standards, though they do

not specify whether strict compliance with the PM Standards is a

necessary precondition of accreditation.         Compl. ¶ 2.    The

complaint, of course, lacks any allegations that the

municipalities were the intended recipients of the PM Standards,

or that defendants specifically invited municipalities to rely

on the PM Standards.


          On the other hand, the AABB owed a duty to the blood

transfusion recipients and their families in Snyder because the

court found some close connection between the parties.           676 A.2d

at 1048 (although “the AABB had no immediate connection with

either the donor or with Snyder . . . the AABB invited blood

banks, hospitals, and patients to rely on the AABB’s recommended

procedures”); see also Weigand v. University Hospital of New

York University Medical Center, 659 N.Y.S.2d 395, 399 (N.Y. Sup.

Ct. 1997) (“[T]he relationship between a standard-setting

industry association and the ultimate recipient of a

transfusion, although not a direct relationship, is one in which

the conduct of the industry association may have a direct effect

on the recipient.”).    The language of the PM Standards indicates

that they were designed to influence HCOs, their medical

professionals, and patients.      There are no allegations to show




                                    52
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 53 of 79 PageID #: 388



that plaintiffs themselves were invited to rely upon the PM

Standards.


             Moreover, Snyder stands apart.     “[C]ourts have

repeatedly held that trade associations, themselves, have no

duty to users of products in that trade,” and have “heavily

criticized” the “cases where claims against trade associations

based on an assumed duty were allowed.”        See In re Welding Fume

Prod. Liab. Litig., 526 F. Supp. 2d 775, 799, 800 n.114 (N.D.

Ohio 2007) (emphasis in original) (listing cases).          The court

here concludes that plaintiffs have not alleged facts to

plausibly show that defendants could reasonably foresee the

harms described in the complaint.


     c.      Additional Considerations


             “Beyond the question of foreseeability, the existence

of duty also involves policy considerations underlying the core

issue of the scope of the legal system’s protection.”

Robertson, 301 S.E.2d at 568.      These policy factors “include the

likelihood of injury, the magnitude of the burden of guarding

against it, and the consequences of placing that burden on the

defendant.”     Id.


             Respecting the likelihood of injury, plaintiffs allege

that TJC “certifications are viewed by health care organizations



                                    53
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 54 of 79 PageID #: 389



as critical to their continued operation” inasmuch as TJC

accredits “99% of health care organizations in the United

States.”    Compl. ¶¶ 16, 88.    Therefore, plaintiffs posit, it was

likely that the PM Standards would “result in widespread

addiction and concomitant societal disruption.”             ECF No. 28

at 19.     Although some of the earlier monographs, educational

materials, and programs directly referred to opioids, see

Compl. ¶¶ 46-47, 51, 62-63, the actual PM Standards did not

reference opioids until the Clarification to Standard

PC.01.02.07 issued in 2014, which provided “not exhaustive”

examples of nonpharmacologic and pharmacologic strategies,

including both nonopioids and opioids as potential

strategies.    Compl. ¶¶ 56, 79.         Plaintiffs acknowledge that

the PM Standards were not mandatory, and that HCOs may seek

accreditation through another accreditation organization or

rely on periodic inspections from the West Virginia

Department of Health.      W. Va. Code § 16-5B-5a.


            Plaintiffs next argue that imposing this duty upon

defendants to prevent the harms alleged does not add an

unreasonable burden on defendants because governments and the

health care industry already grant TJC a “sacred trust” by

recognizing its role in the certification and accreditation

of HCOs.     Id. ¶ 19 (citing W. Va. Code § 16-5B-5a).           To be




                                    54
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 55 of 79 PageID #: 390



sure, defendants already seek “to develop standards related to

safe and judicious prescribing of opioids.”          See Compl. ¶ 87.


            Still, the consequences of imposing this duty on

defendants would expose them to a liability to the public at

large with no manageable limits.         Aikens noted that “[e]ach

segment of society will suffer injustice, whether situated as

plaintiff or defendant, if there are no finite boundaries to

liability.”   541 S.E.2d at 592.      The “[c]ourt’s obligation is to

draw a line beyond which the law will not extend its protection

in tort, and to declare, as a matter of law, that no duty exists

beyond that court-created line.”         Id.   Several intermediaries

stand in between plaintiffs and defendants, including the HCOs

responsible for issuing their own pain management protocols, the

medical practitioners responsible for issuing opioid treatments,

as well the pharmaceutical manufacturers, distributors, and

retailers who bring the opioids to market in the first place.

These intermediaries tie into defendants’ arguments that the

learned intermediary doctrine precludes imposing a duty as well.


            The learned intermediary doctrine “stands for the

proposition that a drug manufacturer is excused from warning

each patient who receives the product when the manufacturer

properly warns the prescribing physician of the product’s

dangers.”   State ex rel. Johnson & Johnson Corp. v. Karl, 647



                                    55
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 56 of 79 PageID #: 391



S.E.2d 899, 902–03 (W. Va. 2007) superseded by statute, W. Va.

Code. § 55-7-30 (2016) (internal quotation marks omitted).            Up

until recently, West Virginia “had previously declined to adopt

the doctrine.”    J.C. by & through Michelle C. v. Pfizer, Inc.,

814 S.E.2d 234, 238 n.9 (W. Va. 2018) (citing Karl, 647 S.E.2d

899).


             The parties point the court to Tyree v. Boston

Scientific Corp., which concluded “that the learned intermediary

doctrine would apply in West Virginia [to preclude patients’

claim that manufacturer had duty to warn patients directly]

where a device manufacturer has not participated in [direct-to-

consumer] advertising.”     56 F. Supp. 3d 826, 833 (S.D.W. Va.

2014) (citing Karl, 647 S.E.2d at 907).        In 2016, the West

Virginia legislature clarified its policy preference “to adopt

and allow the development of a learned intermediary doctrine as

a defense in cases based upon claims of inadequate warning or

instruction for prescription drugs or medical devices.”           W. Va.

Code. § 55-7-30.     The statute provides that manufacturers or

sellers of prescription drugs or medical devices will not be

liable for failure to warn unless:


        (1) The manufacturer or seller of a prescription drug
        or medical device acted unreasonably in failing to
        provide reasonable instructions or warnings regarding
        foreseeable risks of harm to prescribing or other
        health care providers who are in a position to reduce



                                    56
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 57 of 79 PageID #: 392



      the risks of harm in accordance with the instructions
      or warnings; and
      (2) Failure to provide reasonable instructions or
      warnings was a proximate cause of harm.

Id.


            The statute incorporates the West Virginia Supreme

Court’s “long-standing restriction of products liability to the

manufacturer and seller of the allegedly injury-causing

product.”    McNair v. Johnson & Johnson, 818 S.E.2d 852, 866-67

(2018) (applying § 55-7-30 and “declin[ing] to distort [West

Virginia’s] products liability law to hold a brand manufacturer

liable for injuries allegedly caused by a generic drug that the

brand manufacturer neither manufactured nor sold”).


            The learned intermediary doctrine provides a further

barrier to imposing a duty here where the independent medical

practitioners assumed ultimate responsibility for advising

patients about opioid risks and, compared to the opioid

manufacturers themselves, defendants are at least one step

further removed from the individual patients.         West Virginia

leaves it to drug manufacturers and sellers “to provide

reasonable instructions or warnings regarding foreseeable risks

of harm to prescribing or other health care providers who are in

a position to reduce the risks of harm in accordance with the

instructions or warnings.”      W. Va. Code § 55-7-30.




                                    57
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 58 of 79 PageID #: 393



          Plaintiffs argue that defendants deprived patients of

key information and overrode the learned intermediaries’

independent judgment by instructing that “[p]ain is assessed in

all patients,” or, in the words of the April 2016 letter from

Physicians for Responsible Opioid Prescribing, “[m]andating

routine pain assessments for all patients.” ECF No. 28 at 20;

Compl. ¶¶ 37, 82.a-b.     The complaint alleges that defendants

“framed opioids as a patients’ rights issue” and suggested

that doctors “who did not provide opioids were failing as

physicians and perhaps risking liability for not making

patients pain-free.”      Id. ¶ 56.      Defendants hosted educational

programs to correct “‘[c]linicians’ misconceptions about pain

treatments’ including ‘an exaggerated fear of addiction

resulting from use of opioids.’”         Id. ¶ 51.   The 2003 TJC

Monograph notes, “Scrutiny of physician practice” in recent

court cases “increasingly” includes the investigation of

“cases of underprescribing.”        Id. ¶ 62.b.      The complaint also

alleges that defendants produced materials “designed for

distribution to patients” in an effort to downplay addiction as

“unlikely.”   Id. ¶ 78.


          Although the West Virginia Supreme Court declined to

adopt the doctrine prior to 2016, it laid out the “primary

justifications” advanced in favor of the doctrine as follows:




                                    58
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 59 of 79 PageID #: 394



     (1) the difficulty manufacturers would encounter in
     attempting to provide warnings to the ultimate users of
     prescription drugs; (2) patients’ reliance on their
     treating physicians’ judgment in selecting appropriate
     prescription drugs; (3) the fact that it is physicians who
     exercise their professional judgment in selecting
     appropriate drugs; (4) the belief that physicians are in
     the best position to provide appropriate warnings to their
     patients; and (5) the concern that direct warnings to
     ultimate users would interfere with doctor/patient
     relationships.

Karl, 647 S.E.2d at 905.


           These same justifications point against the imposition

of a duty here.   The complaint alleges that the recommendations

in the PM Standards were unwarranted because “[h]ealth care

professionals are capable of using their clinical judgment to

determine when to assess patients for pain.”         Compl. ¶ 82.b.

Yet, this acknowledges the corollary principle that physicians

exercise their independent clinical judgment in patient

evaluations, including when deciding whether to prescribe opioid

treatments.


           Plaintiffs here are not patients who consumed any

opioids.   The Report and Recommendation in Summit County

rejected arguments from the defendant retail pharmacies that

they did not owe a duty of care as a result of the learned

intermediary doctrine when defendants allegedly engaged in a

“systematic campaign, based on allegedly false statements, that

specifically targeted physicians” and aimed “to abolish concern



                                    59
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 60 of 79 PageID #: 395



regarding opioid addiction/abuse.”       2018 WL 4895856, at *14, *37

report and recommendation adopted in relevant part, 2018 WL

6628898 (N.D. Ohio Dec. 19, 2018) (emphasis in original).

Still, the court finds this case distinguishable inasmuch as it

does not involve the manufacturers, distributors, prescribers or

sellers themselves but an independent accreditation organization

without any direct connection to plaintiffs.


          The court accepts plaintiffs’ allegations of the scope

and devastation wreaked by the opioid crisis in these

communities.    Compl. ¶ 7.   As the complaint notes, “Addiction

rips apart families, causes overwhelming grief, demolishes

productivity, imposes financial ruin, and imparts death and

destruction not only on those who suffer directly from the

disease, but also upon their families, friends, employers, and

communities.”   Id. ¶ 6.    The enormous scale of the opioid crisis

has reached almost every corner of society, but the court must

draw a line somewhere.     It cannot extend a duty to the full

constellation of individuals and communities who have suffered

in the wake of the opioid crisis without running afoul of

Aikens.


          Plaintiffs have not shown that defendants owed a duty

of care to municipalities when it promulgated and promoted the

PM Standards.   Because plaintiffs fail to establish the element



                                    60
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 61 of 79 PageID #: 396



of duty necessary to their negligence claim, the claim must

be dismissed.


        d. Gross Negligence and Reckless and Willful Conduct


              Plaintiffs do not offer any specific arguments to

support separate claims of gross negligence and reckless and

willful conduct under Count I.          Ordinary negligence and gross

negligence generally involve the same basic elements, differing

only in the degree of actionable inattention on the defendant’s

part.      See Wood v. Shrewsbury, 186 S.E. 294, 296-97 (W. Va.

1936) (Where the plaintiff seeks to establish gross negligence,

he must present “affirmative proof tending to magnify the

negligence.”).15       West Virginia “recognizes a distinction between

negligence, including gross negligence, and wil[l]ful, wanton,

and reckless misconduct.”         See Mandolidis v. Elkins Indus.,

Inc., 246 S.E.2d 907, 913 (W. Va. 1978) (superseded by statute

on other grounds); Groves v. Groves, 158 S.E.2d 710, 713 (W. Va.

1968); Korzun v. Shahan, 151 S.E.2d 287, 293 (W. Va. 1966).




15“While the West Virginia Supreme Court of Appeals has never
provided its own definition of gross negligence, it has
interpreted Virginia law to define gross negligence as the
‘degree of negligence which shows an utter disregard of prudence
amounting to complete neglect of the safety of another.’”
Rutecki v. CSX Hotels, Inc., 290 F. App’x 537, 542–43 (4th Cir.
2008) (quoting Dodrill v. Young, 102 S.E.2d 724, 730
(W. Va. 1958)).


                                        61
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 62 of 79 PageID #: 397



           To establish willful conduct, a plaintiff must show

that a defendant “was conscious of his conduct, and conscious,

from his knowledge of existing conditions, that injury would

likely or probably result from his conduct, and that with

reckless indifference to consequences [it] consciously and

intentionally did some wrongful act or omitted some known duty

which produced the injurious result.”        Stone v. Rudolph, 32

S.E.2d 742, 749–50 (1944) (quoting Thomas v. Snow, 174 S.E. 837,

839 (Va. 1934)); accord Groves, 158 S.E.2d at 713.


           The lack of foreseeability or duty of care precludes

any showing that defendants were grossly negligent or conscious

that the injury to plaintiffs was the likely or probable result

of their conduct.    Accordingly, Count I must be dismissed as to

the claims of gross negligence and reckless and willful conduct

as well.


D. Counts I and II: Proximate Cause


           Defendants next argue that plaintiffs’ complaint does

not satisfy federal pleading standards on all counts as it

“fails to allege facts sufficient to establish that Defendants’

conduct caused the injuries alleged.”        ECF No. 20 at 22.     They

assert that the connection between defendants’ conduct and the

alleged injuries is too remote to be the proximate cause and

that the learned intermediary doctrine as well as the


                                    62
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 63 of 79 PageID #: 398



intervening illegal acts of third parties broke the chain of

causation.       Id. at 13–16, 23-26; ECF No. 32 at 7–13.


              With respect to Count II, the elements of a claim for

unjust enrichment in West Virginia are: “(1) a benefit conferred

upon the [defendant], (2) an appreciation or knowledge by the

defendant of such benefit, and (3) the acceptance or retention

by the defendant of the benefit under such circumstances as to

make it inequitable for the defendant to retain the benefit

without payment of its value.”          Employer Teamsters-Local Nos.

175/505 Health & Welfare Tr. Fund v. Bristol Myers Squibb Co.,

969 F. Supp. 2d 463, 471 (S.D.W. Va. 2013) (citations and

internal quotation marks omitted) (alteration in original).

Plaintiffs claim that Purdue and other pharmaceutical companies

“co-opted” defendants to issue and promote PM Standards that

failed to recognize the dangerous and addictive nature of

opioids.      Although the complaint acknowledges that TJC’s $150

million in annual revenue comes “largely from its certification

programs,” plaintiffs claim that any funding defendants received

from pharmaceutical companies,16 such as Purdue’s funding for

TJC’s pain management educational programs or Janssen

Pharmaceuticals’ funding of the 2012 JCR Monograph, constituted




16The complaint does not specify how much funding defendants
received from pharmaceutical companies.


                                        63
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 64 of 79 PageID #: 399



“blood money.”   Compl. ¶¶ 54, 75, 149-50.        Plaintiffs seek

“these funds to remediate Defendants’ failings.”          Id. ¶ 152.


          However, plaintiffs must plead proximate causation to

support their unjust enrichment claim.        See Employer Teamsters,

969 F. Supp. 2d at 472-76 (dismissing unjust enrichment claim

for lack of “sufficient allegations from which to properly infer

that proximate causation is satisfied”); see also Bertovich,

2006 WL 2382273, at *4 (dismissing entire complaint, which

included unjust enrichment claim, because plaintiffs “do not

allege any facts that would connect any of the Defendants’

conduct to [plaintiffs’] injury”).       With respect to Count I as

well, “negligence must be the proximate cause of the injury

complained of and must be such as might have been reasonably

expected to produce an injury.”       Syl. Pt. 6, Aikens.      While West

Virginia generally treats proximate cause as a factual question

for the jury, the court may rule on it as a matter of law when

there is no conflicting evidence and reasonable minds could not

differ on the facts.    Id. at 580.


          West Virginia defines proximate cause “as that cause

which, in actual sequence, unbroken by any independent cause,

produced the event, without which such event would not have

occurred.”   Webb v. Sessler, 63 S.E.2d 65, 68 (W. Va. 1950).

However, “[w]here there is a sole, effective intervening cause,



                                    64
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 65 of 79 PageID #: 400



there can be no other causes proximately resulting in the

alleged injury.” Id. at 69.      In order for an intervening cause

to break the chain of causation, it “must be a negligent act, or

omission, which constitutes a new effective cause and operates

independently of any other act, making it and it only, the

proximate cause of the injury.”       Syl. Pt. 3, Wehner v.

Weinstein, 444 S.E.2d 27 (W. Va. 1994).


            Although the West Virginia Supreme Court has noted in

dicta that “[g]enerally, a willful, malicious, or criminal act

breaks the chain of causation,” see Yourtee v. Hubbard, 474

S.E.2d 613, 620 (W. Va. 1996), it does not treat criminal acts

as per se intervening causes that negate proximate cause.

Marcus v. Staubs, 736 S.E.2d 360, 372 (W. Va. 2012).           Rather, a

“tortfeasor whose negligence is a substantial factor in bringing

about injuries is not relieved from liability by the intervening

acts of third persons if those acts were reasonably foreseeable

by the original tortfeasor at the time of his negligent

conduct.”   Syl. Pt. 13, id.     The proper inquiry is whether it

was reasonably foreseeable by defendants that the intervening

acts – criminal or otherwise – would occur when defendants

promulgated the PM Standards.


            Defendants primarily argue that the alleged harms here

are too remote to be actionable, relying on City of



                                    65
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 66 of 79 PageID #: 401



Philadelphia, Ashley County, and other cases that found

proximate cause lacking where municipalities sued companies that

manufacture or market products such as guns, cold medicine,

tobacco, and alcohol.     ECF No. 20 at 23-24; ECF No. 32 at 7–10.

City of Philadelphia relied on the proximate cause principles

set forth in Holmes v. Securities Investor Protection

Corporation, where the United States Supreme Court held in

the context of RICO claims that “a plaintiff who complain[s] of

harm flowing merely from the misfortunes visited upon a third

person by the defendant’s acts [is] generally said to stand at

too remote a distance to recover.”       City of Philadelphia, 277

F.3d at 423 (alterations in original) (quoting Holmes, 503 U.S.

258, 268–69 (1992)).     Holmes recognized that proximate cause

requires “some direct relation between the injury asserted and

the injurious conduct alleged.”       503 U.S. at 268.


          Holmes enunciated this rule based on its holding that

to state a claim for a RICO violation pursuant to RICO Section

1964(c), plaintiffs must “show[] that the defendant’s violation

not only was a ‘but for’ cause of his injury, but was the

proximate cause as well.”     503 U.S. at 268; Anza v. Ideal Steel

Supply Corp., 547 U.S. 451, 461 (2006) (“When a court evaluates

a RICO claim for proximate causation, the central question it

must ask is whether the alleged violation led directly to the




                                    66
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 67 of 79 PageID #: 402



plaintiff's injuries.”).         Unlike the proximate cause analysis

for negligence claims under West Virginia law, the injury and

causation components of RICO claims, i.e., the “direct relation”

test, are viewed as standing requirements that must be

established at the motion to dismiss stage.             See Gallant v.

Deutsche Bank Nat. Tr. Co., 766 F. Supp. 2d 714, 722 (W.D. Va.

2011) (citing Field v. GMAC LLC, 660 F. Supp. 2d 679, 686 (E.D.

Va. 2008)); Syl. Pt. 5, Hatten, 135 S.E.2d at 238.


              Nevertheless, courts have applied the principles of

remoteness to state law tort claims insofar as proximate cause

requires “carefully drawing a line so as to distinguish the

direct consequences in a close causal chain from more attenuated

effects influenced by too many intervening causes.”              See

Employer Teamsters, 969 F. Supp. 2d at 472-73 (applying Holmes

“direct relation” proximate cause standard when dismissing

breach of implied warranty of merchantability and unjust

enrichment claims); see also City of Philadelphia, 126 F. Supp.

2d at 903.17      This comports with the principle that “the


17Although some courts have applied the concept of remoteness to
questions of standing, defendants raised this theory with
respect to pleading proximate causation. See White v. Smith &
Wesson Corp., 97 F. Supp. 2d 816, 823 (N.D. Ohio 2000)
(clarifying that “remoteness” is not an independent doctrine but
“either relates to, and is merely an element of, whether a
plaintiff properly has standing to bring a claim or whether a
plaintiff has shown the existence of proximate causation as an
element of a specific claim”).

                                        67
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 68 of 79 PageID #: 403



negligence which renders a defendant liable for damages must be

a proximate, not a remote, cause of injury.”         Metro v. Smith,

124 S.E.2d 460, 464 (W. Va. 1962).


          Applying the Holmes framework to the plaintiffs’

negligence-based claims, City of Philadelphia affirmed that the

defendant gun manufacturers did not intend to harm the

plaintiffs (which included the city itself and five civic

organizations referred to as the “organizational plaintiffs”),

the organizational plaintiffs’ injuries were derivative of those

of gun victims, and the damages were too speculative inasmuch as

“it would be difficult to calculate how many incidents could

have been avoided had the gun manufacturers adopted different

policies.”   277 F.3d at 425.


          Defendants here primarily point to the City of

Philadelphia holding that the following “long and tortuous”

causal chain failed to demonstrate proximate cause:


     First, the defendant manufacturers sell guns to
     licensees; second, the licensees sell the guns to
     dealers; third, the dealer sells it to a lawful
     purchaser acting as a straw buyer; fourth, the straw
     buyer transfers the weapon to a criminal or a youth;
     fifth, the transferee uses the gun to commit a crime,
     or the youth injures himself or a companion; and
     finally, demand on the City’s or the organizational
     plaintiffs’ resources is increased.

277 F.3d at 423–24; see also ECF No. 32 at 8 (citing 126 F.

Supp. 2d at 903-906).      The Third Circuit found that none of the


                                    68
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 69 of 79 PageID #: 404



illicit buyers dealt with the manufacturers directly and the

distribution scheme linking manufacturers to licensed

distributors and dealers was “not only lawful, but also is

prescribed by statute with respect to the manufacturers’

conduct.”   277 F.3d at 424.     The Third Circuit concluded that

“[t]hose immediately and directly injured by gun violence—such

as gunshot wound victims—are more appropriate plaintiffs than

the City or the organizational plaintiffs whose injuries are

more indirect.”   See City of Philadelphia, 277 F.3d at 425.


            Ashley County relied on Arkansas law that “an

original action can be too remote or indirect to be considered

the legal cause of a subsequent injury,” see 552 F.3d at 667

(citing State Farm Mut. Auto. Ins. Co. v. Pharr, 808 S.W.2d 769,

772 (Ark. 1991)), and City of Philadelphia’s reasoning in

holding that the defendant manufacturers and distributors of

over-the-counter cold medicine containing pseudoephedrine did

not proximately cause the counties’ damages, which included

expenditures on governmental services responding to the

methamphetamine epidemic.      Id. at 669.     The Arkansas counties in

Ashley County alleged that the defendants failed to take steps

to restrict access to products containing pseudoephedrine when

they allegedly knew that people were buying the medicine to

illegally make methamphetamine.       Id.    However, there were




                                    69
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 70 of 79 PageID #: 405



several intervening causes, including “the conduct of the

independent retailers in selling the products; the illegal

conduct of methamphetamine cooks purchasing the cold medicine

. . . ; the illegal conduct of cooking the items into

methamphetamine; and the illegal conduct of distributing the

methamphetamine to others in Arkansas.”         Id. at 667–68.    The

court concluded that even if the defendants knew that the

medicine was being purchased to make methamphetamine, the

illegal conduct of methamphetamine cooks and others down the

causal chain were “sufficient to stand as the cause of the

injury.”   Id. at 670 (quoting City of Caddo Valley v. George,

9 S.W.3d 481, 487 (Ark. 2000))).         It also found that — like the

sale of guns to independent, licensed distributors in City of

Philadelphia — the sale of medicine containing pseudoephedrine

is highly regulated and sold to independent retailers before

reaching methamphetamine “cooks.”          Ashley County, 552 F.3d

at 669.


           Both City of Philadelphia and Ashley County found it

significant that these products (guns and cold medicine,

respectively), were highly regulated and sold via independent,

licensed distributors before they were later misused.           City of

Philadelphia, 277 F.3d at 424; Ashley County, 552 F.3d at 669.

Ashley County also worried about the policy implications of




                                    70
     Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 71 of 79 PageID #: 406



“open[ing] Pandora's box to the avalanche of actions that would

follow” if the court held drug manufacturers liable for the

societal ills caused by the methamphetamine crisis.              552 F.3d at

671 (“We could easily predict that the next lawsuit would be

against farmers’ cooperatives for not telling their farmer

customers to sufficiently safeguard their anhydrous

ammonia18 . . . tanks from theft by methamphetamine cooks.”).


              In Bertovich, the Northern District of West Virginia

dismissed the class action complaint of parents against alcohol

companies and trade association because the complaint failed to

sufficiently allege causation for the negligence, unjust

enrichment, and other state law claims.            2006 WL 2382273, at *9.

The court also found that the intervening illegal acts broke the

chain of causation because “[i]n order for an underage person to

consume alcohol, there must be at least one illegal act, whether

it is a retailer selling alcohol to an underage consumer or a

person of age purchasing alcohol for someone underage.”               Id.

at *11.      The court also found that it was “unforeseeable that

the marketing practices of the Defendants would lead to the

illegal purchase or sale of alcoholic beverages to minors”

because inspiring minors to drink does not inherently amount to




18Anhydrous ammonia is another ingredient in illicit
methamphetamine manufacture.


                                        71
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 72 of 79 PageID #: 407



an injury.    Id.    Inasmuch as defendants sold their products to

third party wholesalers approved by the state, who in turn sell

the products to retailers, “at least two levels of third parties

must intervene by violating the law” for plaintiffs to suffer

any injury.    Id.


             These results stand in contrast to the MDL against

retail pharmacies and opioid manufacturers and distributors in

the Northern District of Ohio.      Summit County denied a motion to

dismiss the claims filed by municipal plaintiffs even where the

defendant manufacturers argued that their conduct (“deceptive

claims in promoting its opioids”) and plaintiffs’ injury

(expending resources on emergency services and lost tax revenue)

was separated by a long chain of events.        2018 WL 6628898,

at *5.   The court concluded that plaintiffs pled sufficient

facts to show a more direct chain:


      (i) RICO Marketing Defendants made deceptive claims in
      promoting their opioids in order to sell more opioids
      than the legitimate medical market could support (the
      conduct); (ii) the excess opioids marketed by the RICO
      Marketing Defendants and distributed by the RICO
      Supply Chain Defendants were then diverted into an
      illicit, black market; (iii) Plaintiffs were forced to
      expend resources beyond what they had budgeted to
      attempt to stop the flow of the excess opioids into
      local communities and to bear the costs associated
      with cleaning them up.

Id.




                                    72
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 73 of 79 PageID #: 408



          Plaintiffs also cite to City of Everett v. Purdue

Pharma L.P., which found the following causal chain was a

“direct sequence” sufficient to plead proximate cause:


     (1) Purdue’s affirmative action to continue to supply
     OxyContin through legal channels with knowledge that
     it was being diverted to a criminal drug ring, (2) the
     criminal conduct of the drug ring transferring and
     selling OxyContin, (3) the misuse and abuse of
     individual users located in Everett, (4) injuries to
     Everett bringing this action on behalf of the public.

No. C17-209RSM, 2017 WL 4236062, at *6 (W.D. Wash. Sept. 25,

2017); ECF No. 28 at 27. The plaintiff city alleged that Purdue

“‘supplied OxyContin to obviously suspicious physicians and

pharmacies;’ ‘enabled the illegal diversion;’ ‘aid[ed] criminal

activity;’ and ‘disseminated massive quantities of OxyContin

. . . into the black market.”      Id. at *4 (emphasis and

alterations in original).


          A liberal reading of plaintiffs’ claims show the

following chain of events and intervening actors that link

plaintiffs’ injuries to the PM Standards: (i) After defendants

promoted incorrect claims about the safety of opioids in

promulgating the PM Standards and providing consulting services

and accreditation to HCOs, (ii) HCOs adopted pain management

protocols to ensure compliance with the PM Standards,

(iii) licensed independent practitioners prescribed opioid

medication based on these protocols and their own judgment,



                                    73
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 74 of 79 PageID #: 409



(iv) which led to a flood of opioid medication as well as a

black market for addicts, and (v) this crisis forced plaintiffs

to expend far greater resources and expenditures to combat

addiction, respond to crime, and to support the numerous other

costs alleged in the complaint.


          The court finds that plaintiffs have failed to plead

that the pain management strategies promoted by defendants

proximately caused the widespread societal ills and costs

suffered by plaintiffs given the numerous intervening events and

parties standing between them.      Unlike Summit County and City of

Everett, defendants had no role in manufacturing, distributing,

or marketing opioids.     The independent medical judgment of the

prescribing physicians further breaks the chain of causation

because, compared to the opioid manufacturers, defendants are

one substantial step further removed from the individual

patients and from the Municipalities.        Cf. Employer Teamsters,

969 F. Supp. 2d at 475 (dismissing state law claims of implied

warranty of merchantability and unjust enrichment brought by

third party payors against drug manufacturer for lack of

causation where “a vast array of intervening events, including

the ‘independent medical judgment’ of doctors” stood between the

alleged misleading marketing and the plaintiffs’ prescription

reimbursements).




                                    74
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 75 of 79 PageID #: 410



          Even if physicians followed the PM Standards and

assessed pain in all patients, no injury would occur unless the

physician proceeded to unnecessarily prescribe opioid treatments

or if patients obtained the drugs through some other illegal

means.   Plaintiffs’ claims rely on various criminal actions of

third parties, such as “illegal drug trafficking,” “criminal

vagrancy,” “stolen merchandise,” and “property crimes,” as

triggering a need for increased governmental services and

remediation.    Compl. ¶¶ 113-114.         As in Ashley County and City

of Philadelphia, prescription opioids are highly regulated by

federal agencies, such as the FDA, and require licensed

independent professionals to distribute the medication

through proper legal channels.           Ashley County, 552 F.3d at

669; City of Philadelphia, 277 F.3d at 424.            Nothing in the

complaint indicates that defendants would reasonably foresee

that recommending HCOs to assess pain in all patients and

downplaying the risk of opioid treatments would result in

these addiction-related crimes.


          In sum, defendants’ actions are too attenuated and

influenced by too many intervening causes, including the

criminal actions of third parties, to stand as the proximate

cause of plaintiffs’ injuries.           Because plaintiffs have not

alleged facts to plausibly plead a proximate cause, and




                                    75
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 76 of 79 PageID #: 411



proximate cause is a necessary element of Counts I and II,

these claims must be dismissed.


E. Count III: Declaratory and Injunctive Relief


            Although Count III is titled, “Declaratory Judgment,”

it also indicates that plaintiffs seek injunctive relief.            Count

III concludes, “Plaintiffs seek the equitable relief of

declaratory judgment, injunction, and remediation for the

ongoing crisis of addiction Plaintiffs continue to endure.”

Compl. ¶ 159.    Federal Rule of Civil Procedure 8(f) instructs

that “[a]ll pleadings shall be so construed as to do substantial

justice.”    Fed. R. Civ. P. 8(f); Cortez v. Prince George’s Cty.

Md., 31 F. App’x 123, 128 (4th Cir. 2002) (“Giving effect to

this rule requires that a complaint be judged by its substance

rather than according to its form or label and, if possible,

should be construed to give effect to all its averments”).

Whether the court construes Count III as a request for

declaratory relief or injunctive relief or both, the question is

whether plaintiffs have pled facts showing they are entitled to

the relief sought.    Iqbal, 556 U.S. 662.


            That said, the court has no basis to grant declaratory

relief inasmuch as plaintiffs fail to state a cause of action

for their underlying claims.      See Val-Com Acquisitions Tr. v.

CitiMortgage, Inc., 421 F. App’x 398, 400–01 (5th Cir. 2011)


                                    76
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 77 of 79 PageID #: 412



(“In a declaratory judgment action, the parties litigate the

underlying claim, and the declaratory judgment is merely a form

of relief that the court may grant.”).


          To obtain a permanent injunction, a plaintiff must

show: (1) an irreparable injury; (2) no other adequate remedy at

law; (3) a balancing of hardships favors the plaintiff and

remedy in equity is warranted; and (4) a showing that the

injunction would not be against the public interest.           eBay Inc.

v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).          However,

insofar as Count III seeks injunctive relief, an injunction is

merely a remedy flowing from the underlying substantive claims

rather than an independent cause of action itself.          See Chruby

v. Kowaleski, 534 F. App’x 156, 160 (3d Cir. 2013) (affirming

dismissal of claims for declaratory and injunctive relief

inasmuch as none of the substantive claims survived the motion

to dismiss); Pinnacle Min. Co., LLC v. Bluestone Coal Corp., 624

F. Supp. 2d 530, 539 (S.D.W. Va. 2009); In re Shop-Vac Mktg. &

Sales Practices Litig., 964 F. Supp. 2d 355, 365 (M.D. Pa.

2013); Jensen v. Quality Loan Serv. Corp., 702 F. Supp. 2d 1183,

1201 (E.D. Cal. 2010); Housecalls Home Health Care, Inc. v. U.S.

Dep’t of Health & Human Servs., 515 F. Supp. 2d 616, 627 n.6

(M.D.N.C. 2007) (“While the claim for injunctive relief is set

out as a separate cause of action, it is really nothing more




                                    77
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 78 of 79 PageID #: 413



than a form of possible relief that can be awarded once a party

has prevailed on another cause of action.”).


          Inasmuch as the court’s rulings leave plaintiffs

without any other substantive causes of action, Count III must

be dismissed as well.



                        IV.   Amicus Curiae Briefs


          Subsequent to their motions to dismiss and to strike

class action allegations, defendants filed a motion for a

scheduling order for submission of amicus curiae briefs.

Therein, they contend that the American College of Surgeons, the

American Dental Association, the American Medical Association,

and “additional third parties” wish to be heard in connection

with the motions to dismiss.      ECF No. 35 at 2.      Defendants

contend that because their motions raise issues concerning

public policy and the “potential impact on the quality of health

care,” the amicus briefs will help the court in ruling on the

parties’ motions in this case.      ECF No. Id. at 2.      The court’s

ruling herein renders the need for amicus briefs moot.




                                    78
 Case 2:17-cv-04267 Document 41 Filed 07/20/20 Page 79 of 79 PageID #: 414



                              V.    Conclusion


          Accordingly, it is hereby ORDERED as follows:


  1. JCR’s motion to dismiss plaintiffs’ complaint be, and it

     hereby is, granted.


  2. TJC’s motion to dismiss plaintiffs’ complaint be, and it

     hereby is, granted.


  3. Defendants’ motion for scheduling order for submission of

     amicus curiae briefs be, and it hereby is, denied as moot.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                              ENTER: July 20, 2020




                                    79
